I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: 14591-34716 Depository Name & Location East West Bank East West Bank East West Bank East West Bank Bank of America Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 1655 Grant Street, Bldg. A, 10th Fl Concord, CA 94520-2445 Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Properties, Inc. Meruelo Maddux Props-760 S. Hill St, LLC 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 0 0 3.Beginning Balance 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 0 0 TOTAL Disbursements 0 0 0 7.Ending Balance 0 0 1 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: 12352-45599 14591-61927 Depository Name & Location Bank of America Bank of America Bank of America California Bank & Trust Cathay Bank 300 S. Grand Ave Los Angeles, CA 90071 1655 Grant Street, Bldg. A, 10 Concord, CA 94520-2445 1655 Grant Street, Bldg. A, 10 Concord, CA 94520-2445 903 Calle Amancer, Suite 140 San Clemente, CA 92673 9650 Flair Ave, 7th Fl El Monte, CA 91731 Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Properties, L.P. Merco Group-Overland Terminal, LLC 788 South Alameda, LLC Alameda Produce Market, LLC 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 0 3.Beginning Balance 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 0 0 0 TOTAL RECEIPTS 0 0 0 0 5.BALANCE 0 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 0 0 7.Ending Balance 0 0 0 2 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location Cathay Bank East West Bank East West Bank East West Bank East West Bank 9650 Flair Ave, 7th Fl El Monte, CA 91731 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux Properties, L.P. Meruelo Maddux-1000 E. Cesar Chavez, LLC MMP-1009 North Citrus Ave, Covina, LLC Meruelo Maddux Props-1060 N. Vignes, LLC Merco Group-1211 E. Washington Blvd, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 0 0 0 0 0 3 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 MMP-12385 San Fernanando Road, LLC Merco Group-1308 S. Orchard, LLC Merco Group-146 E. Front St, LLC Merco Group-1500 Griffith Ave, LLC Meruelo Maddux Props-1919 Vineburn St, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 4 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2001-2021 West Mission Blvd, LLC Merco Group-2040 Camfield Ave, LLC Meruelo Maddux Props-2131 Humboldt St, LLC Meruelo Maddux-230 W. Ave 26, LLC Meruelo Maddux-2415 E. Washington Blvd., LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 5 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-2529 Santa Fe Ave, LLC 2640 Washington Blvd, LLC 2640 Washington Blvd, LLC Meruelo Maddux Props-2951 Lenwood Road, LLC Meruelo Maddux Props-306-330 N. Ave 21, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 0 0 0 0 6 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-3185 E. Washington Blvd, LLC Meruelo Maddux-336 W. 11th St, LLC Meruelo Maddux-420 Boyd St, LLC Merco Group-425 West 11th St, LLC Merco Group-4th St Center, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 7 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-500 Mateo St, LLC Meruelo Maddux-5500 Flotilla St, LLC Meruelo Maddux-555 Central Ave, LLC Merco Group-5707 S. Alameda, LLC Merco Group-620 Gladys Ave, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 0 0 0 8 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Wall St, LLC Meruelo Wall St, LLC Meruelo Wall St, LLC Meruelo Maddux Props-760 S. Hill St, LLC Meruelo Maddux Props-760 S. Hill St, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 0 TOTAL RECEIPTS 0 0 0 5.BALANCE 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements 0 0 0 0 TOTAL Disbursements 0 0 0 7.Ending Balance 0 0 0 9 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 788 South Alameda, LLC 788 South Alameda, LLC Merco Group-801 E. 7th St, LLC Meruelo Maddux-817-825 S. Hill St, LLC 905 8th St, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 10 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux-915-949 S. Hill St, LLC Alameda Produce Market, LLC Alameda Produce Market, LLC Alameda Produce Market, LLC Meruelo Baldwin Park, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts Disbursements 0 TOTAL Disbursements 7.Ending Balance 0 0 0 0 11 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Merco Group-Ceres St Produce, LLC Meruelo Maddux Construction, Inc. Merco Group-Little J, LLC Meruelo Maddux-Mission Blvd, LLC Merco Group, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 Disbursements TOTAL Disbursements 7.Ending Balance 0 0 0 0 0 12 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 13358, 13376 13358, 13376 Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Farms, LLC Meruelo Farms, LLC Merco Group, LLC Meruelo Maddux Management, LLC Meruelo Maddux Properties, L.P. 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 0 13 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location East West Bank East West Bank East West Bank East West Bank East West Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Meruelo Maddux Properties, L.P. Meruelo Maddux-3rd & Omar St, LLC Merco Group-Overland Terminal, LLC Santa Fe Commerce Center, Inc. Santa Fe & Washington Market, LLC 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 Intercompany Receipts 0 TOTAL RECEIPTS 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 0 0 0 14 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Mission Blvd 001-623532 Depository Name & Location East West Bank East West Bank East West Bank Kennedy Funding, Inc. Preferred Bank Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Corporate Headquarters 135 N. Los Robles Ave, 7th Fl Pasadena, CA 91101 Two University Plaza Suite 402 Hackensack, NJ 07601 601 S. Figueroa Street, 29th Fl Los Angeles, CA 90017 Merco Group-Southpark, LLC MMP Ventures, LLC Wall St Market, LLC Meruelo Maddux-Mission Blvd, LLC Meruelo Maddux Properties, L.P. 1.Total Prior Receipts 0 2.LESS: Total Prior Disbursements 3.Beginning Balance 0 0 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 TOTAL RECEIPTS 0 0 5.BALANCE 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 0 TOTAL Disbursements 0 0 7.Ending Balance 0 0 0 0 0 15 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location Pacific Commerce Bank PNC Bank, N.A. Pacific Western Bank Capmark Finance, Inc. Cathay Bank 420 E. 3rd Street, Suite 100 Los Angeles, CA 90013 1600 Market Street, 19th Fl Philadelphia, PA 19103 444 S. Flower Street, 14th Fl Los Angeles, CA 90071 Three Ravina Drive, Suite 200 Atlanta, GA 30346 9650 Flair Ave, 7th Fl El Monte, CA 91731 Meruelo Maddux Properties, L.P. Santa Fe Commerce Center, Inc. Meruelo Wall St, LLC Santa Fe Commerce Center, Inc. Alameda Produce Market, LLC 1.Total Prior Receipts 0 0 2.LESS: Total Prior Disbursements 0 3.Beginning Balance 0 0 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 0 0 TOTAL RECEIPTS 0 0 0 0 5.BALANCE 0 0 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 0 0 0 0 0 TOTAL Disbursements 0 0 0 0 0 7.Ending Balance 0 0 0 16 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: Depository Name & Location Capmark Finance, Inc. PNL Pomona, L.P. United Commercial Bank US Bank US Bank Three Ravina Drive, Suite 200 Atlanta, GA 30346 2100 Ross, Suite 2900 Dallas, TX 75201 8632 E. Valley Blvd. Rosemead, CA 91770 633 W. 5th Street, 29th Fl Los Angeles, CA 90071 633 W. 5th Street, 29th Fl Los Angeles, CA 90071 Santa Fe Commerce Center, Inc. Merco Group-2001-2021 West Mission Blvd, LLC 2640 Washington Blvd, LLC Merco Group-146 E. Front St, LLC Merco Group-2001-2021 West Mission Blvd, LLC 1.Total Prior Receipts 0 0 0 2.LESS: Total Prior Disbursements 0 0 0 3.Beginning Balance 0 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 0 0 Intercompany Receipts 0 0 0 TOTAL RECEIPTS 0 0 0 5.BALANCE 0 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 0 0 0 TOTAL Disbursements 0 0 0 7.Ending Balance 0 17 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: Month Ending: 02/28/2010 02/28/2010 02/28/2010 02/28/2010 Account Number: 071-3632651 037-8289482 Depository Name & Location US Bank Wells Fargo Bank, N.A. Wells Fargo Bank, N.A. JP Morgan Chase 633 W. 5th Street, 29th Fl Los Angeles, CA 90071 P.O. Box 6995 Portland, OR 97228-6995 P.O. Box 6995 Portland, OR 97228-6995 2415 E. Camelback Road, Suite 600, Phoenix, AZ85016 Meruelo Maddux Properties, L.P. Santa Fe & Washington Market, LLC Santa Fe & Washington Market, LLC Meruelo Maddux Props-760 S. Hill St, LLCAlliance Communities LLC ITF Union Lofts Operating Account Total 1.Total Prior Receipts 2.LESS: Total Prior Disbursements 3.Beginning Balance 4.Receipts During Current Period A/R - Post Filing 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 0 0 Intercompany Receipts 0 0 0 TOTAL RECEIPTS 5.BALANCE 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 Disbursements 0 TOTAL Disbursements 0 7.Ending Balance 18 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, Inc. lasher Los Angeles County Sheriff Court Case # BC 392900 01/2010 2/28/2010 Meruelo Maddux Properties, Inc. JE 23805 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 23806 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 23807 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 23808 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 23809 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24236 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. lasher Los Angeles County Sheriff Court Case # BC 392900 12/2009 2/28/2010 Meruelo Maddux Properties, Inc. JE 23897 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24017 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24106 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24107 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24155 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24156 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24157 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24158 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24159 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24160 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24205 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24206 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13356 2/28/2010 Meruelo Maddux Properties, Inc. JE 23962 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24268 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, Inc. JE 24397 Payroll accts 02/2010 2/28/2010 Merco Group-2001-2021 West Mission Blvd, LLC JE 23751 PNL Pomona, L.P. Rec Insurance Paid 2/28/2010 Meruelo Wall St, LLC JE 23766 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 23821 ZBA Funding Transfer 19 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Wall St, LLC JE 23822 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 23889 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24084 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24116 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24117 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24170 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24171 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24199 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24263 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24269 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24271 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24280 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24281 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24282 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24283 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24284 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24285 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24286 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24287 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24288 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24289 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24290 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24291 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24397 Payroll accts 02/2010 2/28/2010 Meruelo Maddux Properties, L.P. JE 23963 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23977 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23978 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23979 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23980 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23981 ZBA Funding Transfer 20 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Management, LLC JE 23982 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23983 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23997 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24002 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24011 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24012 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24013 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24016 ZBA Funding Transfer 2/28/2010 Santa Fe & Washington Market, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13379 2/28/2010 788 South Alameda, LLC complete Complete Thermal Services Gral. repairs to coolers at 788 Alameda Repairs to coolers at 788 Alameda Repairs to coolers-788 Alameda Street, LLC Repairs to coolers at 788 Alameda 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to cooler-7th Street Mkt. Repairs to coolers-7th Street Mkt. Gral. repairs to A/C conduits-7th St. sec. off. Repairs to coolers-7th Street Market Repairs to coolers-7th Street Mkt. 2/28/2010 Alameda Produce Market, LLC sullivan Sullivan Curtis Monroe Policy # BAJBM2161369L49 2/28/2010 Alameda Produce Market, LLC durham-x John Durham Janitorial supplies for 7th Street Mkt. 7th Street Market general repairs 2/28/2010 Alameda Produce Market, LLC v0000498 Richard McDonald Trash p/u and dumping 2/28/2010 Santa Fe & Washington Market, LLC v0000418 dba Environmental Fire Protection 02/2010-04/2010 fire monitoring 2/28/2010 Meruelo Maddux Properties, L.P. JE 24207 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24208 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24220 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24223 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24224 ZBA Funding Transfer 2/28/2010 Santa Fe Commerce Center, Inc. JE 24225 ZBA Funding Transfer 2/28/2010 905 8th St, LLC JE 24226 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-420 Boyd St, LLC JE 24227 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24234 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24235 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24238 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24239 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24240 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-420 Boyd St, LLC JE 24241 ZBA Funding Transfer 2/28/2010 Merco Group-2529 Santa Fe Ave, LLC JE 24242 Reverse ZBA Disbursement 21 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 24243 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24244 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24245 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24246 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24247 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24248 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24249 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24250 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24251 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24252 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24253 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24254 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24255 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24256 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24257 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24258 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24259 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24260 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24261 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24262 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24264 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24265 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24266 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24267 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24161 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24162 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24163 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24164 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24165 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24166 ZBA Funding Transfer 22 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Alameda Produce Market, LLC JE 24167 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24168 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24169 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24172 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24173 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24174 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24175 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24176 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24177 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24178 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24179 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24180 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24181 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24182 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24183 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24184 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24185 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24186 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24187 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24188 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24189 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24190 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24191 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24192 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24193 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24194 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24195 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24196 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24197 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24198 ZBA Funding Transfer 23 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 24200 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24201 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24202 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24203 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24204 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24108 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24109 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24110 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24111 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24112 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24113 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24114 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24115 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24118 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24119 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24120 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24121 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24122 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24123 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24124 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24125 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24126 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24127 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24128 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24129 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24130 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24131 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24132 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24133 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24134 ZBA Funding Transfer 24 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Management, LLC JE 24135 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24136 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24137 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24138 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24139 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24140 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24141 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24142 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24143 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24144 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24145 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24146 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24147 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24148 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24149 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24150 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24151 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24152 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24153 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24154 ZBA Funding Transfer 2/28/2010 905 8th St, LLC JE 24018 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24058 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24064 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24065 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24066 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24067 East West Bank Bank Charges 2/28/2010 Santa Fe Commerce Center, Inc. JE 24068 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-420 Boyd St, LLC JE 24069 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24072 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24073 ZBA Funding Transfer 25 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 24074 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24075 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24076 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24077 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24078 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24079 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24080 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24081 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24082 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24083 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24085 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24086 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24087 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 24088 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24092 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24093 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24094 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24095 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24096 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24097 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24098 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24099 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24100 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24101 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24102 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24103 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24104 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 24105 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23898 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23899 ZBA Funding Transfer 26 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 23900 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23901 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23902 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23903 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23913 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23914 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23915 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23916 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23917 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23918 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23919 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23951 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23952 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23953 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23955 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23956 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23957 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23958 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23961 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC johnhorr John Horrigan Water Heater control 2/28/2010 Alameda Produce Market, LLC dwp6588 LA Dept of Water & Power Service frm 12/3 to 1/5/10 2/28/2010 Meruelo Wall St, LLC att-mw AT&T Svc 12/11/09-1/10/10 2/28/2010 Meruelo Wall St, LLC dwp0492 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Meruelo Wall St, LLC v0000133 AT&T Svc 12/8/09-1/07/10 2/28/2010 Meruelo Maddux-555 Central Ave, LLC ncr National Corporate Research, LTD Annual Svc 5/31/2010 "Good Standing Stats" 2/28/2010 Alameda Produce Market, LLC golden Golden Eagle Insurance A/C # 200374500 2/28/2010 Alameda Produce Market, LLC kirman Kirman Plumbing Co Repairs to fire sprinkler-7th St. Market Repairs to drains at 7th Street Mkt. 2/28/2010 Alameda Produce Market, LLC v0000626 AT&T A/C # 213-488-0 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13393 2/28/2010 Merco Group-146 E. Front St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13ront St. 27 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Wall St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13366 2/28/2010 788 South Alameda, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13395 2/28/2010 Meruelo Maddux-817-825 S. Hill St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13391 2/28/2010 Meruelo Wall St, LLC dwp0527 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Meruelo Wall St, LLC dwp0705 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Alameda Produce Market, LLC mca MCA Ornamental Iron Works Steel railing restroom area-7th Street Mkt. 2/28/2010 Santa Fe & Washington Market, LLC v0000006 Stanley Convergent Security Solutions Repair tamper switch on PIV @2460 E. 12th St. #B 2/28/2010 Alameda Produce Market, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13394 2/28/2010 Meruelo Maddux Construction, Inc. v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13388 2/28/2010 Alameda Produce Market, LLC JE 24237 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC RC 29017 Returned item t0000592 2/28/2010 Alameda Produce Market, LLC JE 24277 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24279 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23752 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23753 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23755 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23756 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23758 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23759 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23761 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23762 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23763 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23764 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23765 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23767 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23769 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23770 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23771 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23772 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23773 ZBA Funding Transfer 28 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Management, LLC JE 23774 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23775 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23776 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23777 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23778 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23779 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23780 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23781 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23782 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23783 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23784 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23785 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23786 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23787 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23788 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23789 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23790 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23791 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23792 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23793 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23794 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23795 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23796 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23797 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23798 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23799 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23800 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23801 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23802 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23803 ZBA Funding Transfer 29 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Management, LLC JE 23804 ZBA Funding Transfer 2/28/2010 Santa Fe Commerce Center, Inc. JE 23810 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-420 Boyd St, LLC JE 23811 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23814 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23815 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23816 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23817 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23818 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23819 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23820 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23823 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23824 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23825 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23826 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23827 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23828 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23829 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23830 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23831 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23832 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23833 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23834 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23835 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23849 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23850 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23851 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23852 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23853 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23854 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23855 ZBA Funding Transfer 30 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 23856 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23857 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23858 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23859 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23860 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23861 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23862 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23863 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23864 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23865 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23866 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23867 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23868 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23869 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23870 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23871 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23872 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23873 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23874 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23875 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23876 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23877 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23878 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23879 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23880 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23881 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23882 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23883 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23884 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 23885 ZBA Funding Transfer 31 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. JE 23886 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23887 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23888 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23890 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Properties, L.P. JE 23891 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23892 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23893 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23894 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23895 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Management, LLC JE 23896 ZBA Funding Transfer 2/28/2010 Merco Group-1500 Griffith Ave, LLC ncr National Corporate Research, LTD Annual Svc 1/31/2011 2/28/2010 Merco Group-1500 Griffith Ave, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13398 2/28/2010 Merco Group-1500 Griffith Ave, LLC ymura Yoshiaki Murakami & Fumiko Murakami 01/2010 interest only payment 2/28/2010 Merco Group-5707 S. Alameda, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13381 2/28/2010 Merco Group-5707 S. Alameda, LLC v0000680 AT&T 12/22/09-01/21/10 2/28/2010 Meruelo Maddux Props-2951 Lenwood Road, LLC v0000101 Verizon Phone # 760-253-3534 070622 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC v0000668 AT&T 12/14/09-01/13/10 2/28/2010 Merco Group-Ceres St Produce, LLC ncr National Corporate Research, LTD Annual Svc 1/31/2011 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC dwp7913 LA Dept of Water & Power 12/02/09-01/04/10 meter 01 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13382 2/28/2010 Merco Group-2001-2021 West Mission Blvd, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13403 2/28/2010 Meruelo Maddux Props-2951 Lenwood Road, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13383 2/28/2010 Merco Group-Ceres St Produce, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13385 2/28/2010 Meruelo Maddux Props-2951 Lenwood Road, LLC v0000475 Southern California Edison A/C # 2-31-440-4369 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC v0000299 Orkin Pest Control A/C 9933529 01/2010 rodent control 2/28/2010 13358, 13376 Meruelo Farms, LLC att07 A T T 12/04/09-01/03/10 2/28/2010 13358, 13376 Meruelo Farms, LLC att11 A T T 12/04/09-01/03/10 2/28/2010 Meruelo Maddux Props-2131 Humboldt St, LLC dbelect D. B. Electric Co Repair conduit run for sprinkler alarm 2/28/2010 13358, 13376 Meruelo Farms, LLC att15 A T T 12/10/09-01/09/10 2/28/2010 13358, 13376 Meruelo Farms, LLC gas04 The Gas Company 12/11/09-01/14/10 32 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 13358, 13376 Meruelo Farms, LLC mericle Mericle Mechanical Inc Preventative maintenance 12/2009 2/28/2010 MMP-12385 San Fernanando Road, LLC ncr National Corporate Research, LTD Annual Svc 1/31/2011 2/28/2010 Meruelo Maddux Props-1919 Vineburn St, LLC ncr National Corporate Research, LTD Annual Statutory Representaion 1/31/011 2/28/2010 Merco Group-3185 E. Washington Blvd, LLC ncr National Corporate Research, LTD Annual Statutory Representaion 1/31/011 2/28/2010 MMP-1009 North Citrus Ave, Covina, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13372 2/28/2010 Merco Group-801 E. 7th St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13378 2/28/2010 Meruelo Maddux Props-1060 N. Vignes, LLC durham-x John Durham Exp reimbursement 2/28/2010 Meruelo Maddux Props-1060 N. Vignes, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13374 2/28/2010 MMP-12385 San Fernanando Road, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13338 2/28/2010 Meruelo Maddux Props-1919 Vineburn St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13364 2/28/2010 Meruelo Maddux Props-2131 Humboldt St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13371 2/28/2010 Merco Group-3185 E. Washington Blvd, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13373 2/28/2010 Merco Group-Little J, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13405 2/28/2010 13358, 13376 Meruelo Farms, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13-2009 731-09-13358 2/28/2010 Wall St Market, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13377 2/28/2010 Meruelo Maddux Props-2131 Humboldt St, LLC dwp2994 LA Dept of Water & Power 12/21/09-01/22/10 2/28/2010 13358, 13376 Meruelo Farms, LLC att10 A T T 12/17/09-01/16/10 2/28/2010 13358, 13376 Meruelo Farms, LLC v0000277 Pacific Commerce Bank 01/07/10-02/06/10 interest 2/28/2010 13358, 13376 Meruelo Farms, LLC v0000702 AT&T 12/16/09-01/15/10 2/28/2010 Meruelo Maddux Props-1060 N. Vignes, LLC durham-x John Durham Exp Reimb 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp5764 Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp3752 LA Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp3966 LA Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp3993 LA Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp5212 LA Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp6334 LA Dept of Water & Power 12/29/09-01/28/10 2/28/2010 13358, 13376 Meruelo Farms, LLC smoody Susan Moody MF Rent 03/2010 2/28/2010 13358, 13376 Meruelo Farms, LLC att07 A T T 01/04/10-02/03/10 2/28/2010 13358, 13376 Meruelo Farms, LLC att11 A T T 01/04/10-02/03/10 2/28/2010 13358, 13376 Meruelo Farms, LLC dwp5566 LA Dept of Water & Power 12/29/09-01/28/10 33 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 13358, 13376 Meruelo Farms, LLC v0000672 Mario Zaldivar Bring building up to code 2/28/2010 13358, 13376 Meruelo Farms, LLC v0000709 Juan Espinosa Hang fire doors, patch and plaster partition 2/28/2010 Merco Group-425 West 11th St, LLC pworks Public Works App Bldg Permit 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC v0000339 All Quality Fire Protection Inspection and testing per LA city regulation #4 fire code 2/28/2010 Merco Group-425 West 11th St, LLC funes-x Manuel Funes Desmond Bldging Expenses 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC v0000468 AT&T 12/10/09-01/09/10 2/28/2010 2640 Washington Blvd, LLC dbelect D. B. Electric Co Electrical job at 2640 Washington Blvd. 2/28/2010 2640 Washington Blvd, LLC kirman Kirman Plumbing Co Annual backflow valve testing @ 2640 Wash. 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC v0000339 All Quality Fire Protection Repair sprinklers per local fire codes 2/28/2010 Merco Group-620 Gladys Ave, LLC ncr National Corporate Research, LTD Annual Statutory Representaion 1/31/011 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13389 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13370 2/28/2010 Meruelo Maddux-336 W. 11th St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13402 2/28/2010 Merco Group-425 West 11th St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13400 2/28/2010 Merco Group-620 Gladys Ave, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13401 2/28/2010 Meruelo Maddux-915-949 S. Hill St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13362 2/28/2010 Meruelo Maddux-2415 E. Washington Blvd., LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13365 2/28/2010 2640 Washington Blvd, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13397 2/28/2010 Merco Group-4th St Center, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13399 2/28/2010 Meruelo Baldwin Park, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13386 2/28/2010 Merco Group, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13406 2/28/2010 Meruelo Maddux-3rd & Omar St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13359 2/28/2010 Merco Group-Southpark, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13407 2/28/2010 Merco Group-425 West 11th St, LLC dwp8271 LA Dept of Water & Power Svc 8/28/09-1/4/10 2/28/2010 Meruelo Maddux-3rd & Omar St, LLC isais Ruperto Isais Door Repair 2/28/2010 Merco Group-Southpark, LLC leelee Lee & Lee Structural Engineering Inc Retainer Project 09-1rand 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC dwp3021 LA Dept of Water & Power 12/21/09-01/22/10 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC dwp8499 LA Dept of Water& Power 12/21/09-01/22/10 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC v0000418 dba Environmental Fire Protection 02/2010-04/2010 fire system monitoring 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC dwp2482 LA Dept of Water & Power 12/21/09-01/22/10 34 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC dwp3437 LA Dept of Water & Power 12/21/09-01/22/10 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC dwp8202 LA Dept of Water & Power 12/21/09-01/22/10 2/28/2010 Merco Group-425 West 11th St, LLC american American Elevator New door sensor install & Extingisher 2/28/2010 Merco Group-425 West 11th St, LLC v0000672 Mario Zaldivar Exp Reimb Advance for Tract Map Fees (Receipts Forthcoming) Jan09 Consulting Svc 2/28/2010 Merco Group-425 West 11th St, LLC v0000693 Thomas Lopez Poz Contract Labor 1/28/10 2/28/2010 Merco Group-Southpark, LLC v0000672 Mario Zaldivar 01/2010 Consulting Svc 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC dwp7122 LA Dept of Water & Power 10/20/09-01/22/10 2/28/2010 2640 Washington Blvd, LLC mike Michael Martinez Health Dept. issues at 2640 Washington Bl. 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 1/25/10 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 1/18/10 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 1/11/10 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 1/4/10 2/28/2010 2640 Washington Blvd, LLC t0000571 Safwan Innai Move out refund 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC dwp3084 LA Dept of Water & Power 12/21/09-01/22/10 2/28/2010 2640 Washington Blvd, LLC complete Complete Thermal Services Repairs to cooler-unit #33; 2640 Wash. 2/28/2010 Merco Group-425 West 11th St, LLC dwp4506 LA Dept of Water & Power Svc 8/28/09-1/4/10 2/28/2010 Merco Group-425 West 11th St, LLC eddy-x Eddy Juarez Exp Reimb 2/28/2010 Merco Group-425 West 11th St, LLC v0000339 All Quality Fire Protection Inspec Svc for Title 19 Code (Fire Escapes) 2/28/2010 Merco Group-425 West 11th St, LLC v0000672 Mario Zaldivar Exp Reimb 2/28/2010 Merco Group-425 West 11th St, LLC v0000716 CaliLand Engineering, Inc. Doc prep for 2/3/2010 2/28/2010 Meruelo Baldwin Park, LLC valley Valley County Water District 12/23/09-01/25/10 2/28/2010 Merco Group-Southpark, LLC v0000124 Ampco System Parking 02/2010 Rent 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 12/28/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 12/21/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 12/11/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 12/7/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 11/21/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 11/29/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 11/9/09 2/28/2010 2640 Washington Blvd, LLC v0000299 Orkin Pest Control A/C # 9798527; pest control thru 11/29/09 35 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC v0000498 Richard McDonald New deadbolt lock 2/28/2010 2640 Washington Blvd, LLC mike Michael Martinez Health Dept. issues at 2640 Washington Bl. 2/28/2010 2640 Washington Blvd, LLC mike Michael Martinez Health Department issues at 2640 Wash. 2/28/2010 Merco Group-425 West 11th St, LLC v0000672 Mario Zaldivar Exp Reimb -Fantastic Woodcoating 2/28/2010 Merco Group-425 West 11th St, LLC v0000672 Mario Zaldivar Exp Reimb 2/17/10 2/28/2010 Alameda Produce Market, LLC v0000003 Dept of Child Services 12/2009 Case# BY 0330605 2/28/2010 Alameda Produce Market, LLC v0000003 Dept of Child Services Court Order # BY 0330605 2/28/2010 Alameda Produce Market, LLC durham-x John Durham Janitorial supplies for 7th Street Market 2/28/2010 Alameda Produce Market, LLC v0000600 JNL Creations Parking permits for 7th Street Market 2/28/2010 788 South Alameda, LLC durham-x John Durham Janitorial supplies for 788 Alameda St. 2/28/2010 Alameda Produce Market, LLC durham-x John Durham Repairs at bldg # A3-7th Street Market 2/28/2010 Alameda Produce Market, LLC johnhorr John Horrigan Gneral expenses reimbursed-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC v0000056 Central Steel & Ironworks "A3" building remodeling 2/28/2010 Meruelo Wall St, LLC delta Delta Elevator Svc Dec09 2/28/2010 Alameda Produce Market, LLC dbelect D. B. Electric Co Repairs at 7th Street Market (electrical) 2/28/2010 Alameda Produce Market, LLC durham-x John Durham General repairs to 7th Street Mkt. Janitorial supplies for 7th Street Market 2/28/2010 Alameda Produce Market, LLC sullivan Sullivan Curtis Monroe Commercial Umbrella-policy # L4017876025 2/28/2010 Alameda Produce Market, LLC v0000003 Dept of Child Services Case # BY 0330605 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC v0000687 AT&T 12/23/09-01/22/10 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to coolers-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC mca MCA Ornamental Iron Works Steel plates at 7th St. Market 2/28/2010 Santa Fe & Washington Market, LLC v0000665 AT&T 12/26/09-01/25/10 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC v0000154 Commercial Waste Services, Inc. 01/2010 2/28/2010 788 South Alameda, LLC dwp1927 L.A. Dept of Water & Power Service frm 12/28 to 1/27/10 2/28/2010 788 South Alameda, LLC dwp6709 LA Dept of Water & Power Service frm 12/28 to 1/27/10 2/28/2010 788 South Alameda, LLC mike Michael Martinez Health dept. issues at 788 Alameda St. Repairs to 788 Alameda (door # 19) 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 1/27/10 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 1/18/10 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control for 1/11/10 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control Pest control at 788 Alameda st. 36 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to coolers-7th St. Mkt. Repairs to coolers-7th St. Mkt. Repairs to coolers-7th St. Mkt. Repairs to coolers/HVAC-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC mike Michael Martinez 7th St. Market paint job 7th St. Mkt. health dept. issues 2/28/2010 Meruelo Wall St, LLC kirman Kirman Plumbing Co Job Dt: 1/11/2010 - Job: 3392-1 2/28/2010 Meruelo Wall St, LLC v0000240 Guarantee Pest Control Company Svc Jan10 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to cooler at 7th Street Mkt. 7th Street Mkt. cooler repairs 2/28/2010 Alameda Produce Market, LLC mike Michael Martinez 7th St. Market "A3" construction 7th St. Market restroom rails 2/28/2010 Alameda Produce Market, LLC v0000056 Central Steel & Ironworks "A3" building-7th St. Mkt. construction site 2/28/2010 Santa Fe & Washington Market, LLC v0000418 dba Environmental Fire Protection Replaced bad waterflow switch 2/28/2010 Meruelo Wall St, LLC consol Consolidated Disposal Service Svc 2/1/2010 2/28/2010 Meruelo Wall St, LLC dwp9831 LA Dept of Water & Power Svc 12/30/09-01/29/10 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 10/6/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 10/13/09 2/28/2010 Alameda Produce Market, LLC durham-x John Durham Janitorial supplies for 7th Street Mkt. 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 1/26/10 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 1/23/10 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 1/14/10 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229 2/28/2010 Alameda Produce Market, LLC v0000498 Richard McDonald 7th Street Mkt. trash pick up 2/28/2010 Alameda Produce Market, LLC v0000721 SMA Builders, Inc. 7th St. Market "A3" construction 2/28/2010 Alameda Produce Market, LLC v0000732 Ace Repointing Service, Inc. 7th Street Market "A3" building 2/28/2010 Santa Fe & Washington Market, LLC v0000418 dba Environmental Fire Protection Install new fire communicator 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 12/28/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 12/21/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 12/14/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 12/7/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 11/23/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 11/16/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 11/9/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 11/2/09 2/28/2010 788 South Alameda, LLC v0000299 Orkin Pest Control A/C # 9798058; pest control thru 10/19/09 37 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 788 South Alameda, LLC mike Michael Martinez Health Dept. issues at 788 Alameda St. 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to 7th St. Market Repairs to coolers-7th St. Mkt. Repairs to HVAC cooling units-7th St. Mkt. Repairs to HVAC/cooling units-7th St. Mkt. Repairs to HVAC/cooling units-7th St. Mkt. Repairs to coolers-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC kirman Kirman Plumbing Co Repairs to HVAC/cooling units-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC mike Michael Martinez Health Dept. issues at 7th St. Market 7th Street Mkt. "B1" basement repairs 7th Street Mkt. "A3" construction 7th Street Mkt. "A3" job 7th Street Mkt. "A3" concrete curb repairs 7th Street Mkt. paint exterior restrooms 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 11/6/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 11/11/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 11/16/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 11/24/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 12/4/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 12/12/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 12/18/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798229; pest control thru 12/24/09 2/28/2010 Alameda Produce Market, LLC 788 South Alameda, LLC Deposited into wrong Entity 2/28/2010 788 South Alameda, LLC mike Michael Martinez Health Dept. issues at 788 Alameda St. 2/28/2010 Alameda Produce Market, LLC mca MCA Ornamental Iron Works "A3" building construction-7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC mike Michael Martinez Health Dept. issues at 7th Street mkt. 7th St. Market "A3" bldg curbs "A3" bldg ledger (fire) at 7th St. Mkt. 2/28/2010 Alameda Produce Market, LLC durham-x John Durham Smart and Final supplies and wedge anchor bolts 2/28/2010 Meruelo Maddux Properties, L.P. durham-x John Durham Smart and Final supplies and wedge anchor bolts 2/28/2010 Meruelo Maddux Management, LLC v0000003 Dept of Child Services 12/2009 Case# BY0571825 LCSA# 021.805.608 2/28/2010 Meruelo Maddux Management, LLC v0000003 Dept of Child Services 12/2009 LCSA # 602.616.342 SC # DN57822 2/28/2010 Meruelo Maddux Properties, L.P. durham-x John Durham Xmas lunch 2/28/2010 Merco Group-2529 Santa Fe Ave, LLC vernon City of Vernon Svc 11/25/09-12/28/09 2/28/2010 Meruelo Maddux Properties, L.P. tf Thomson Financial Basic Audio subs Q1-2010 2/28/2010 Meruelo Maddux Properties, L.P. durham-x John Durham Smart and Final janitorial supplies 2/28/2010 Meruelo Maddux Properties, L.P. funes-x Manuel Funes Desmond Bldging Expenses 2/28/2010 Meruelo Maddux Properties, L.P. jchav-x Jesus Chavez Purchased rent reciept books 2/28/2010 Meruelo Maddux Properties, L.P. v0000090 Internet Business Services, Inc. 02/2010 security office internet connection 2/28/2010 Meruelo Maddux Properties, L.P. wipcomm W. I. P. Communications Removing direct line of Karen Wilson 2/28/2010 Meruelo Maddux Properties, L.P. andrew-x Andrew Murray expense reimbursement 2/28/2010 Meruelo Maddux Properties, L.P. durham-x John Durham Brown Floor Mat 38 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux Properties, L.P. kaiser Kaiser Foundation Health Plan Inc Health plan for Veronica Gonzales and Richard MCDonald -02/2010 2/28/2010 Meruelo Maddux Properties, L.P. staples Staples Business Advantage Office Supplies 2/28/2010 Merco Group-1308 S. Orchard, LLC ncr National Corporate Research, LTD Annual Svc ending 8/31/2010 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs/maintenance to water conduits 2/28/2010 Meruelo Maddux Management, LLC v0000466 CompWest Insurance Company Worker'c Comp insurance 02/2010 2/28/2010 Meruelo Maddux Properties, L.P. staples Staples Business Advantage Office Supplies 2/28/2010 Meruelo Maddux Properties, L.P. tfs Toshiba Financial Services 01/2010 2/28/2010 Meruelo Maddux Properties, L.P. v0000386 CDW Direct, LLC A/C 11085792- Purchase Cartridges 2/28/2010 Santa Fe Commerce Center, Inc. dwp7123 LA Dept of Water & Power 12/04/09-01/06/10 2/28/2010 Santa Fe Commerce Center, Inc. v0000683 AT&T 12/13/09-01/12/10 2/28/2010 Meruelo Maddux-420 Boyd St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13360 2/28/2010 905 8th St, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13396 2/28/2010 Meruelo Maddux Properties, L.P. v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13amfiled Ave. Q4-2009 731-09-13ateo Q4-2009 731-09-13439 2/28/2010 Merco Group-1308 S. Orchard, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13384 2/28/2010 Merco Group-2529 Santa Fe Ave, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13404 2/28/2010 Meruelo Maddux-Mission Blvd, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13369 2/28/2010 Meruelo Maddux Management, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13390 2/28/2010 Meruelo Maddux Properties, L.P. v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13lotilla Q4-2009 731-09-13387 Q4-2009 731-09-13434 Overland 2/28/2010 Santa Fe Commerce Center, Inc. v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13368 2/28/2010 MMP Ventures, LLC v0000615 U. S. Trustee Payment Center Q4-2009 731-09-13392 2/28/2010 Merco Group-2529 Santa Fe Ave, LLC v0000698 AT&T Svc 12/10/09-1/09/10 2/28/2010 Meruelo Maddux-420 Boyd St, LLC dwp0224 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Meruelo Maddux-420 Boyd St, LLC dwp0287 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to coolers-APMI Square Repairs to cooler coils-South Fresh Fruit 2/28/2010 Alameda Produce Market, LLC dwp3468 LA Dept of Water & Power Service frm 12/3 to 1/5/10 2/28/2010 Alameda Produce Market, LLC johnhorr John Horrigan General repairs at 761 Terminal Street 2/28/2010 Meruelo Maddux Properties, L.P. ey Ernst & Young LLP 10/2009-11/2009 in connection with integrated audit ended 12/31/2009 10/2009-11/2009 in connection with Qtrly review ended 09/30/2009 2/28/2010 Meruelo Maddux Properties, L.P. financia Financial Relations Board Shareholders reports 12/2009 2/28/2010 Meruelo Maddux-420 Boyd St, LLC dwp0341 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Alameda Produce Market, LLC dbelect D. B. Electric Co Electrical job at 761 Terminal St offices 39 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Alameda Produce Market, LLC dwp4222 L.A. Dept of Water & Power Service frm 12/3 to 1/5/10 2/28/2010 Alameda Produce Market, LLC v0000730 Los Angeles Elevator Services, Inc. Repairs to elevator at bldg #2-APMI Square 2/28/2010 Meruelo Maddux Properties, L.P. durham John Durham 01/2010 consulting fees 2/28/2010 Meruelo Maddux Properties, L.P. v0000179 AT&T Mobility 12/17/09-01/16/10 2/28/2010 Meruelo Maddux Properties, L.P. verizon Verizon Wireless 12/19/09-01/18/10 -03 2/28/2010 Meruelo Maddux Properties, L.P. accbus ACC Business 12/11/09-01/10/10 internet 2/28/2010 Meruelo Maddux Properties, L.P. blue Blue Cross of America 02/01/10-03/01/10 2/28/2010 Meruelo Maddux Properties, L.P. fedex FedEx Summary 01/22/2010 2/28/2010 Meruelo Maddux Properties, L.P. hartfor2 The Hartford Policy #72SBQUU4728-Installment #2 fire insurance 2/28/2010 Meruelo Maddux Properties, L.P. v0000564 dba TelePacific Communications 01/16/10-02/15/10 2/28/2010 Meruelo Maddux Properties, L.P. v0000616 AccuConference by Talk Path, LLC 12/28/09-01/27/10 2/28/2010 Meruelo Maddux Properties, L.P. v0000605 Towerstream Corporation 02/2010 Security wireless broadband -2529 02/2010 Security office wireless broadband 02/2010 Security wireless broadband - 2640 02/2010 Security wireless broadband -675 02/2010 Security wireless broadband -675 (2) 2/28/2010 Meruelo Maddux Properties, L.P. neufeld Neufeld Law Group Post Petition Retainer for Svc 2010 2/28/2010 Meruelo Maddux-420 Boyd St, LLC mike Michael Martinez 8 hrs labor to repair drain pipe 2/28/2010 Meruelo Maddux Properties, L.P. staples Staples Business Advantage Supplies -verified- 2/28/2010 Meruelo Maddux Properties, L.P. v0000660 FTI Consulting, Inc. 12/2009 Consulting Fees and cost 2/28/2010 Merco Group-146 E. Front St, LLC mg146 Merco Group- ront St LLC Cover Ck Draft on EW Acct 2/28/2010 Meruelo Maddux Properties, L.P. ast American Stock Transfer & Trust Company 02/2010 2/28/2010 Meruelo Maddux Properties, L.P. v0000731 Foon 01/2010 Consultation fees 2/28/2010 Alameda Produce Market, LLC dmv DMV Renewal License plate # 6E91613 2/28/2010 Alameda Produce Market, LLC v0000730 Los Angeles Elevator Services, Inc. 1st pmt. on sheaves, ropes & bearings-Sqr. 2/28/2010 Meruelo Maddux-Mission Blvd, LLC v0000200 Oceanside Landscaping 01/2010 landscaping 2/28/2010 Meruelo Maddux Management, LLC franchis Franchise Tax Board 01/2010 Case# 545986952 FTB# 1105936115 2/28/2010 Meruelo Maddux Management, LLC v0000003 Dept of Child Services 01/2010 Case# BY0571825 LCSA# 021.805.608 2/28/2010 Meruelo Maddux Management, LLC v0000003 Dept of Child Services 01/2010 LCSA # 602.616.342 SC # DN57822 2/28/2010 Meruelo Maddux Properties, L.P. durham-x John Durham Smart and Final Janitorial supplies 2/28/2010 Meruelo Maddux Properties, L.P. fedex FedEx Summary 01/29/2010 2/28/2010 Meruelo Maddux Properties, L.P. kaiser Kaiser Foundation Health Plan Inc Health plan for Veronica Gonzales and Richard MCDonald -03/2010 2/28/2010 Meruelo Maddux Properties, L.P. mjb Michael Bustamante 01/2010 consulting fees 2/28/2010 Meruelo Maddux Properties, L.P. verizon Verizon Wireless 12/19/09-01/18/10 -02 40 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Water treatment to South Fresh's coolers Repairs to fan room on APMI building-Square APMI offices A/C repair/maintenance 2/28/2010 Alameda Produce Market, LLC kirman Kirman Plumbing Co Repairs to fire sprinklers-APMI Square Replaced 4" old main sewer line-APMI Sqr. 2/28/2010 Meruelo Maddux-Mission Blvd, LLC v0000019 Southern California Edison 01/02/10-02/02/10 2/28/2010 Meruelo Maddux Properties, L.P. skaggs-x Fred Skaggs Expense reimbursement 2/28/2010 Meruelo Maddux Properties, L.P. stapctr Staples Center Luxury ste- A-16 for events 2/28/2010 Meruelo Maddux Properties, L.P. v0000595 Danning, Gill, Diamond & Kollitz, LLP Fees and Expenses 12/2009 2/28/2010 Meruelo Maddux-420 Boyd St, LLC dwp0377 LA Dept of Water & Power Svc 11/30/09-12/30/09 2/28/2010 Meruelo Maddux-420 Boyd St, LLC dwp8686 LA Dept of Water & Power Svc 12/30/09-01/29/10 2/28/2010 Meruelo Maddux-420 Boyd St, LLC v0000299 Orkin Pest Control Svc Dt: 1/14/2010 2/28/2010 Meruelo Maddux-420 Boyd St, LLC v0000697 AT&T Svc 12/28/09-01/27/10 2/28/2010 Alameda Produce Market, LLC mike Michael Martinez Repair 2 doors at 761 Terminal St.-bldg #2 2/28/2010 Alameda Produce Market, LLC v0000641 The Gas Company Service frm 12/31 to 2/1/10 2/28/2010 Meruelo Maddux Properties, L.P. atticus Atticus 01/2010 Network support services 2/28/2010 Meruelo Maddux Properties, L.P. fedex FedEx Summary 02/05/2010 2/28/2010 Meruelo Maddux Properties, L.P. oce Oce Financial Services, Inc. 03/2010 Lease 2/28/2010 Meruelo Maddux Properties, L.P. oce2 Oce North America Inc 01/2010 maintenance for printer 2/28/2010 Meruelo Maddux Properties, L.P. v0000528 Veronica Gonzales Mileages reimbursement and parking fees 2/28/2010 Meruelo Maddux Properties, L.P. v0000585 DataQuick Information Systems, Inc. A/C # 10007021 01/2010 2/28/2010 Meruelo Maddux Properties, L.P. v0000627 LexisNexis 01/2010 identity screening 2/28/2010 Merco Group-2040 Camfield Ave, LLC v0000042 Meruelo Maddux Properties, LP Transfer from a/c 80994643 to 80993116 2/28/2010 Meruelo Maddux-420 Boyd St, LLC complete Complete Thermal Services Labor Call 12/28/09 Maintenace, R Cecil 1/06/10 & 1/11/10 2/28/2010 Alameda Produce Market, LLC complete Complete Thermal Services Repairs to HVAC units on APMI Square bldg. 2/28/2010 Meruelo Maddux-Mission Blvd, LLC v0000138 City of Pomona 12/07/09-02/08/10 2/28/2010 Meruelo Maddux-Mission Blvd, LLC v0000140 City of Pomona 12/07/09-02/08/10 2/28/2010 Meruelo Maddux Properties, L.P. statebar The State Bar of California Member ID 222820 2010 membership 2/28/2010 Meruelo Maddux Properties, L.P. v0000340 Research Data Group, Inc. Line Graph required for MMPIQ-10K 2/28/2010 Alameda Produce Market, LLC coast Coastline Equipment Gral repairs/maint. to APMI trucks 2/28/2010 Meruelo Maddux-Mission Blvd, LLC citypomo City of Pomona 12/08/09-02/03/10 2/28/2010 Meruelo Maddux Properties, L.P. v0000305 Dynamic Solutions Trouble shooting @corp. front cameras 2/28/2010 Merco Group-2529 Santa Fe Ave, LLC vernon City of Vernon Svc 12/28/2009-01/27/2010 41 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Meruelo Maddux-420 Boyd St, LLC mike Michael Martinez Roof & Gutter Repairs 2/28/2010 905 8th St, LLC v0000498 Richard McDonald Key tags and utility knife for 905 E. 8th St. 2/28/2010 Alameda Produce Market, LLC att20 A T & T A/C # 213-623-0 2/28/2010 Alameda Produce Market, LLC cityla3 LADepartment of Building & Safety Elevator ID 00011403 2/28/2010 Alameda Produce Market, LLC sbc140 AT&T A/C # 213-623-4 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798455; pest control thru 1/6/10 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798455; pest control thru 1/19/10 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798455; pest control thru 12/4/09 2/28/2010 Alameda Produce Market, LLC v0000299 Orkin Pest Control A/C # 9798455; pest control thru 12/2/09 2/28/2010 Meruelo Maddux Properties, L.P. bankdire BankDirect Capital Finance LN# 152862 2/28/2010 Meruelo Maddux Properties, L.P. bankdire BankDirect Capital Finance LN# 167757 2/28/2010 Meruelo Maddux Properties, L.P. dtv DirecTV 02/07/10-03/06/10 2/28/2010 Meruelo Maddux Properties, L.P. namcoins Namco Insurance Services Inc Down payment quote# 500255 2/28/2010 Meruelo Maddux Properties, L.P. namcoins Namco Insurance Services Inc 1st installment of 9 2/28/2010 Meruelo Maddux Properties, L.P. nus Neustar Utra Services Active Domain 2/28/2010 Meruelo Maddux Properties, L.P. oce2 Oce North America Inc 02/2010 maintenance for printer 02/2010 maintenance for printer 2/28/2010 Meruelo Maddux Properties, L.P. staples Staples Business Advantage Office Supplies 2/28/2010 Merco Group-1500 Griffith Ave, LLC JE 24057 ZBA Funding Transfer 2/28/2010 Merco Group-5707 S. Alameda, LLC JE 23999 ZBA Funding Transfer 2/28/2010 Merco Group-5707 S. Alameda, LLC JE 24210 ZBA Funding Transfer 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC JE 23998 ZBA Funding Transfer 2/28/2010 Merco Group-1211 E. Washington Blvd, LLC JE 24228 ZBA Funding Transfer 2/28/2010 Merco Group-3185 E. Washington Blvd, LLC JE 23754 ZBA Funding Transfer 2/28/2010 13358, 13376 Meruelo Farms, LLC JE 23996 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-2131 Humboldt St, LLC JE 24001 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-1919 Vineburn St, LLC JE 24059 ZBA Funding Transfer 2/28/2010 13358, 13376 Meruelo Farms, LLC JE 24209 ZBA Funding Transfer 2/28/2010 Merco Group-801 E. 7th St, LLC JE 24212 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-2131 Humboldt St, LLC JE 24213 ZBA Funding Transfer 2/28/2010 Merco Group-3185 E. Washington Blvd, LLC JE 24229 ZBA Funding Transfer 42 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 Merco Group-Little J, LLC JE 24231 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC JE 23757 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-915-949 S. Hill St, LLC JE 23760 ZBA Funding Transfer 2/28/2010 Meruelo Baldwin Park, LLC JE 23954 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC RC 28750 Returned item t0000431 2/28/2010 2640 Washington Blvd, LLC RC 28755 Returned item t0000120 2/28/2010 2640 Washington Blvd, LLC RC 28754 Returned item t0000120 2/28/2010 Merco Group-620 Gladys Ave, LLC JE 24003 ZBA Funding Transfer 2/28/2010 Merco Group, LLC JE 24004 ZBA Funding Transfer 2/28/2010 Merco Group-4th St Center, LLC JE 24005 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-2415 E. Washington Blvd., LLC JE 24006 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-915-949 S. Hill St, LLC JE 24007 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC JE 24008 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-230 W. Ave 26, LLC JE 24009 ZBA Funding Transfer 2/28/2010 Meruelo Baldwin Park, LLC JE 24060 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC JE 24061 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC JE 24062 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-817-825 S. Hill St, LLC JE 24063 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC JE 24089 ZBA Funding Transfer 2/28/2010 Merco Group-Southpark, LLC JE 24214 ZBA Funding Transfer 2/28/2010 Merco Group-425 West 11th St, LLC JE 24215 ZBA Funding Transfer 2/28/2010 Merco Group-620 Gladys Ave, LLC JE 24216 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC JE 24217 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-3rd & Omar St, LLC JE 24218 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC JE 24219 ZBA Funding Transfer 2/28/2010 Merco Group-Southpark, LLC JE 24232 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC JE 24233 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC RC 29052 Returned item t0000574 2/28/2010 2640 Washington Blvd, LLC RC 29055 Returned item t0000120 2/28/2010 2640 Washington Blvd, LLC RC 29057 Returned item t0000120 43 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/28/2010 2640 Washington Blvd, LLC RC 29056 Returned item t0000120 2/28/2010 2640 Washington Blvd, LLC RC 29053 Returned item t0000120 2/28/2010 2640 Washington Blvd, LLC RC 29054 Returned item t0000120 2/28/2010 2640 Washington Blvd, LLC JE 24270 ZBA Funding Transfer 2/28/2010 Meruelo Maddux Props-306-330 N. Ave 21, LLC JE 24272 ZBA Funding Transfer 2/28/2010 Meruelo Maddux-1000 E. Cesar Chavez, LLC JE 24273 ZBA Funding Transfer 2/28/2010 2640 Washington Blvd, LLC RC 28818 Returned item t0000033 2/28/2010 2640 Washington Blvd, LLC RC 29058 Returned item t0000120 2/28/2010 Merco Group-425 West 11th St, LLC RC 28988 Returned item id 2/28/2010 788 South Alameda, LLC JE 23768 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 23959 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 23960 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24000 ZBA Funding Transfer 2/28/2010 Santa Fe & Washington Market, LLC JE 24010 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24014 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24015 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24090 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24091 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24211 ZBA Funding Transfer 2/28/2010 Alameda Produce Market, LLC JE 24221 ZBA Funding Transfer 2/28/2010 788 South Alameda, LLC JE 24222 ZBA Funding Transfer 2/28/2010 Meruelo Wall St, LLC JE 24230 ZBA Funding Transfer 2/28/2010 Santa Fe & Washington Market, LLC 071-3632651 2/2010 Magnum Activity 2/28/2010 Santa Fe & Washington Market, LLC 037-8289482 2/2010 Magnum Activity 2/1/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxscp001 SC Prestige Parking Inc. Parking Attendants 2/1/2010 Meruelo Maddux Props-760 S. Hill St, LLC pcw001 Shadi Ghendi Computer Maintenance 2/2/2010 Meruelo Maddux Props-760 S. Hill St, LLC gas001 The Gas Company Common Area Gas 2/1/2010 Meruelo Maddux Props-760 S. Hill St, LLC its001 It's A Gas, Inc. Helium Valve Rental 2/2/2010 Meruelo Maddux Props-760 S. Hill St, LLC sps002 Bruan E. Ruscoe Fire Alarm Monitor 2/3/2010 Meruelo Maddux Props-760 S. Hill St, LLC sta089 State of California 2007 Penalty Corporation Tax 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC apa043 Network Communications, Inc. January Internet/Print Advertising 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC con014 Consumer Source, Inc. Web/Print Marketing 2/8/2010 Meruelo Maddux Props-760 S. Hill St, LLC fed008 Federal Express Corporation Postage 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC los004 Los Angeles Dept. of Water & Power Utilities 2/25/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxscp001 SC Prestige Parking Inc. Parking Attendants 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC sta014 Staples Business Advantage Office Supplies 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC tim018 Time Warner Cable Office Phone 2/9/2010 Meruelo Maddux Props-760 S. Hill St, LLC ust001 US Trustee Payment Center 4th Quarter Lockbox 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC cle014 Clement Communications, Inc. Labor Law Posters 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC fed008 Federal Express Corporation Postage 44 I. TOTAL DISBURSEMENTS FROM ALL ACCOUNTS FOR CURRENT PERIOD Date mm/dd/yyyy Case # Entity Acct # Check Number Internal Vendor Code Payee orDIP account Purpose *Amount Transfered **Amount Disbursed Amount 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC fou011 Four Brothers Painting, Inc. Painting 2/17/2010 Meruelo Maddux Props-760 S. Hill St, LLC its001 It's A Gas, Inc. Helium Valve Rental 2/17/2010 Meruelo Maddux Props-760 S. Hill St, LLC kar005 Karsaz Legal Solutions Evictions 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxcom001 Complete Thermal Services, Inc. HVAC Maintenance 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxhan001 Handytrac Systems, LLC Key System 2/17/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxkir001 Kirman Plumbing, Inc. Annual Backflow Testing 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC ons002 On Site Manager, Inc. Credit Checks 2/17/2010 Meruelo Maddux Props-760 S. Hill St, LLC ork009 Orkin Exterminating Co., Inc. Pest Control 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC sta014 Staples Business Advantage Office Supplies 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC tim018 Time Warner Cable Office Phone 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC un000139 Mendoza SODA Tenant Refund 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC un000179 Hall SODA Tenant Refund 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC un000291 De La Cruz SODA Tenant Refund 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC ath010 Arakelian Enterprises, Inc. Trash Service 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC fed008 Federal Express Corporation Postage 2/23/2010 Meruelo Maddux Props-760 S. Hill St, LLC ico001 ICO Companies, Inc. Uniforms 2/23/2010 Meruelo Maddux Props-760 S. Hill St, LLC kon005 Kone, Inc. Elevator Maintenance 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC los004 Los Angeles Dept. of Water & Power Utilities 2/19/2010 Meruelo Maddux Props-760 S. Hill St, LLC mov001 Move Sales, Inc. Internet Advertising 2/23/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxdyn001 Marco A. Ortiz Intercom Maintenance 2/24/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxkir001 Kirman Plumbing, Inc. Leak Repairs 2/25/2010 Meruelo Maddux Props-760 S. Hill St, LLC mxmac001 Macrolease Fitness Equipment Rental 2/24/2010 Meruelo Maddux Props-760 S. Hill St, LLC ork009 Orkin Exterminating Co., Inc. Pest Control 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC ren032 Rent.com Internet Advertising 2/26/2010 Meruelo Maddux Props-760 S. Hill St, LLC fed008 Federal Express Corporation Postage 2/25/2010 Meruelo Maddux Props-760 S. Hill St, LLC los004 Los Angeles Dept. of Water & Power Utilities 2/2/2010 Meruelo Maddux Props-760 S. Hill St, LLC Property Bridge Tenant User Property Bridge item Returned 2/3/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177505 Alliance Residential Co. Employee Payroll Paid 1/29/2010 2/3/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177510 Property Bridge Property Bridge Monthly Fee 2/12/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177510 Alliance Residential Co. Employee 02/2010 Health and Life Insurance Benefits 2/16/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177510 Alliance Residential Co. 01/2010 Management Fee 2/17/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177508 Alliance Residential Co. Employee Payroll Paid 2/19/2010 2/22/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177511 Bank of America P-Card Replenish Transfer 2/25/2010 Meruelo Maddux Props-760 S. Hill St, LLC J-177780 Alliance Residential Co. 02/2eimbursement 45 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Meruelo Maddux Properties, Inc.Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/10/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -488,021.59 Meruelo Maddux Properties, Inc.Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Properties, Inc.Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Properties, Inc.Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 788 South Alameda, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-1000 E. Cesar Chavez, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 10/06/2009 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -834.01 46 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE MMP-1009 North Citrus Ave, Covina, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -383.77 Meruelo Maddux Props-1060 N. Vignes, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/25/2010 02/25/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -597.16 Merco Group-1211 E. Washington Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 02/25/2010 02/25/2010 02/25/2010 02/25/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -1,601.68 MMP-12385 San Fernanando Road, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-1308 S. Orchard, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 47 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group-146 E. Front St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-1500 Griffith Ave, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Props-1919 Vineburn St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-2040 Camfield Ave, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Props-2131 Humboldt St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 11/10/2009 02/23/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Meruelo Maddux-230 W. Ave 26, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 06/04/2009 02/23/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 48 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Meruelo Maddux-2415 E. Washington Blvd., LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-2529 Santa Fe Ave, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 07/17/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -138.83 2640 Washington Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 01/28/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -9,118.62 2640 Washington Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT ADJUSTED BANK BALANCE 49 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Meruelo Maddux Props-2951 Lenwood Road, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 02/23/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -1,127.56 Meruelo Maddux Props-306-330 N. Ave 21, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 02/23/2010 02/23/2010 02/25/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -2,139.28 Merco Group-3185 E. Washington Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT ADJUSTED BANK BALANCE Meruelo Maddux-336 W. 11th St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-420 Boyd St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 05/20/2009 05/20/2009 08/20/2009 02/10/2010 02/17/2010 02/18/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -5,963.05 50 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group-425 West 11th St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/23/2010 02/25/2010 02/25/2010 02/25/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -53,446.28 Merco Group-4th St Center, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-500 Mateo St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-5500 Flotilla St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-555 Central Ave, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-5707 S. Alameda, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 01/26/2010 02/23/2010 02/23/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -4,259.23 51 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group-620 Gladys Ave, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -199.35 Meruelo Wall St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 05/20/2009 11/10/2009 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/25/2010 02/25/2010 02/25/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Meruelo Wall St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Wall St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 52 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 07/06/2009 07/21/2009 07/24/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -1,190.32 Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 788 South Alameda, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 02/23/2010 02/25/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -1,458.03 788 South Alameda, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-801 E. 7th St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-817-825 S. Hill St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 08/05/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 53 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE 905 8th St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Meruelo Maddux-915-949 S. Hill St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT ADJUSTED BANK BALANCE Alameda Produce Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/13/2009 05/20/2009 05/20/2009 02/17/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/25/2010 02/26/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -73,216.05 54 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Alameda Produce Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 05/20/2009 05/20/2009 05/20/2009 07/30/2009 02/17/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -30,018.35 Alameda Produce Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Baldwin Park, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 06/19/2009 02/23/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 55 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group-Ceres St Produce, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Construction, Inc. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-Little J, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-Mission Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 07/21/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -165.63 Merco Group, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 13358, 13376 Meruelo Farms, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 05/20/2009 07/21/2009 07/21/2009 07/21/2009 02/24/2010 02/25/2010 02/25/2010 02/25/2010 02/25/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 56 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Management, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/03/2010 02/25/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Meruelo Maddux Properties, L.P. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 05/20/2009 05/20/2009 05/20/2009 05/20/2009 07/30/2009 01/26/2010 02/17/2010 02/17/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/23/2010 02/24/2010 02/25/2010 02/25/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Meruelo Maddux Properties, L.P. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 57 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Meruelo Maddux-3rd & Omar St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 10/19/2009 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE -42.00 Merco Group-Overland Terminal, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Santa Fe Commerce Center, Inc. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 05/20/2009 05/20/2009 02/25/2010 02/25/2010 02/25/2010 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Santa Fe & Washington Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: 02/28/2010 TOTAL DEPOSITS IN TRANSIT 02/23/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE 58 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Merco Group-Southpark, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE MMP Ventures, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Wall St Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux-Mission Blvd, LLC Debtor-In-Possession Mission Blvd Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Santa Fe Commerce Center, Inc. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Alameda Produce Market, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Santa Fe Commerce Center, Inc. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: -7,492.47 ADJUSTED BANK BALANCE -7,492.47 Merco Group-146 E. Front St, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Properties, L.P. Debtor-In-Possession Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE 59 I. BANK RECONCILIATION CASE NO. ENTITY ACCOUNT NO. STATEMENT DATE STATEMENT BALANCE Santa Fe & Washington Market, LLC Debtor-In-Possession 071-3632651 Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Santa Fe & Washington Market, LLC Debtor-In-Possession 037-8289482 Statement Date: 02/28/2010 Statement Bal: ADJUSTED BANK BALANCE Meruelo Maddux Props-760 S. Hill St, LLCAlliance Communities LLC ITF Union Lofts Operating Account Statement Date: 02/28/2010 Statement Bal: 322 02/19/2010 323 02/22/2010 324 02/22/2010 327 02/22/2010 326 02/22/2010 329 02/22/2010 330 02/22/2010 331 02/22/2010 332 02/22/2010 333 02/22/2010 Property Bridge 02/26/2010 Payment Reversal 02/26/2010 TOTAL OUTSTANDING CHECKS ADJUSTED BANK BALANCE Statement Bal Total: 60 II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS AND OTHER PARTIES TO EXECUTORY CONTRACTS Entity Case No. Creditor, Lessor, Etc. Frequency of Payments (Mo/Qtr) Amount of Payment** Post-Petition payments not made (Number) Total Due** Secured Creditors: Meruelo Farms, LLC Imperial Capital Bank Monthly 12 Meruelo Farms, LLC Pacific Commerce Bank Monthly 1 Merco Group - 1500 Griffith Avenue, LLC Yoshiaki & Fumiko Murakami Monthly 0 Merco Group - 1500 Griffith Avenue, LLC & Merco Group - 4th Street Center, LLC 13398 / 13399 Legendary Monthly 12 Meruelo Maddux Properties - 2951 Lenwood Road, LLC Primary Residential Mortgage, Inc. Monthly 12 Meruelo Maddux Properties - 2951 Lenwood Road, LLC Primary Residential Mortgage, Inc. Monthly 12 Meruelo Maddux - Mission Boulevard., LLC Kennedy Funding, Inc. Monthly 9 Merco Group - 2001-2021 West Mission Blvd., LLC PNL Pomona, L.P. Monthly 12 Meruelo Maddux Properties - 760 S. Hill Street, LLC *** Bank of America Monthly 12 Merco Group - 3185 E. Washington Blvd., LLC Chinatrust Bank (U.S.A.) Monthly 12 2640 Washington Blvd., LLC United Commercial Bank Monthly 12 Merco Group, LLC Legendary Monthly 12 Merco Group, LLC Legendary Monthly 12 Meruelo Wall Street, LLC United Commercial Bank Monthly 12 Merco Group - 425 W. 11th Street, LLC Legendary Monthly 12 Merco Group - 620 Gladys Avenue, LLC Legendary Monthly 12 Meruelo Maddux Properties - 1919 Vineburn Street, LLC Imperial Capital Bank Monthly 12 Meruelo Maddux - 500 Mateo Street, LLC - SOLD 4/30/09 Western Mixers Produce & Nuts, Inc. Monthly 0 Meruelo Maddux - 420 Boyd Street, LLC Legendary Monthly 12 Meruelo Maddux - 3rd & Omar Street, LLC Legendary Monthly 12 Meruelo Maddux Properties - 2131 Humboldt Street, LLC Vahan & Anoush Chamlian; Assigned to Wells Fargo Monthly 12 Meruelo Maddux - 915-949 S. Hill Street, LLC Imperial Capital Bank Monthly 12 Merco Group - Southpark, LLC Bank of America Monthly 12 788 S. Alameda Street, LLC California Bank & Trust Monthly 12 Alameda Produce Market, LLC Cathay Bank Monthly 12 Alameda Produce Market, LLC Cathay Bank Monthly 12 Santa Fe Commerce Center Capmark Finance, Inc. Monthly 12 905 8th Street, LLC The Stanford Group, L.P. Monthly 12 2529 Santa Fe Avenue, LLC East West Bank Monthly 12 Lessor: Meruelo Farms, LLC Susan E. Moody, Trustee Monthly 0 Executory Contracts / Employment Agreements*: Meruelo Maddux Properties, Inc. Andrew Murray Bi-Weekly 0 *Currently, no Executory Contracts have been assumed or rejected. **The "amount of payment" may vary due to factors such as the number of days in a month and variable rates; therefore, the "total due" is generally the amount previously accrued plus current month. ***We made adjustments to the accrued interest rate to exclude the default rate. TOTAL DUE: III. TAX LIABILITIES FOR THE REPORTING PERIOD:FEBRUARY 1-28, 2010 Gross Sales Subject to Sales Tax: Total Wages Paid: Total Post-Petition Amounts Owing Amount Delinquent Date Delinquent Amount Due Federal Withholding N/A State Withholding N/A FICA- Employer's Share N/A FICA- Employee's Share N/A Federal Unemployment N/A Sales and Use N/A Real Property N/A Real Property N/A Other: TOTAL: 61 I. D. SUMMARY SCHEDULE OF CASH ENDING BALANCES FOR THE PERIOD:2/10 (Provide a copy of monthly account statements for each of the below) CASE NO. ENTITY ACCOUNT NO. AMOUNT Meruelo Maddux Properties, Inc. Debtor-In-Possession Meruelo Maddux Properties, Inc. Debtor-In-Possession Meruelo Maddux Properties, Inc. Debtor-In-Possession Meruelo Maddux Properties, Inc. Debtor-In-Possession Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession 14591-34716 Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession 12352-45599 Merco Group-Overland Terminal, LLC Debtor-In-Possession 14591-61927 788 South Alameda, LLC Debtor-In-Possession Alameda Produce Market, LLC Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession Meruelo Maddux-1000 E. Cesar Chavez, LLC Debtor-In-Possession MMP-1009 North Citrus Ave, Covina, LLC Debtor-In-Possession Meruelo Maddux Props-1060 N. Vignes, LLC Debtor-In-Possession Merco Group-1211 E. Washington Blvd, LLC Debtor-In-Possession MMP-12385 San Fernanando Road, LLC Debtor-In-Possession Merco Group-1308 S. Orchard, LLC Debtor-In-Possession Merco Group-146 E. Front St, LLC Debtor-In-Possession Merco Group-1500 Griffith Ave, LLC Debtor-In-Possession Meruelo Maddux Props-1919 Vineburn St, LLC Debtor-In-Possession Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession Merco Group-2040 Camfield Ave, LLC Debtor-In-Possession Meruelo Maddux Props-2131 Humboldt St, LLC Debtor-In-Possession Meruelo Maddux-230 W. Ave 26, LLC Debtor-In-Possession Meruelo Maddux-2415 E. Washington Blvd., LLC Debtor-In-Possession Merco Group-2529 Santa Fe Ave, LLC Debtor-In-Possession 2640 Washington Blvd, LLC Debtor-In-Possession 2640 Washington Blvd, LLC Debtor-In-Possession Meruelo Maddux Props-2951 Lenwood Road, LLC Debtor-In-Possession Meruelo Maddux Props-306-330 N. Ave 21, LLC Debtor-In-Possession Merco Group-3185 E. Washington Blvd, LLC Debtor-In-Possession Meruelo Maddux-336 W. 11th St, LLC Debtor-In-Possession Meruelo Maddux-420 Boyd St, LLC Debtor-In-Possession Merco Group-425 West 11th St, LLC Debtor-In-Possession Merco Group-4th St Center, LLC Debtor-In-Possession Meruelo Maddux-500 Mateo St, LLC Debtor-In-Possession Meruelo Maddux-5500 Flotilla St, LLC Debtor-In-Possession Meruelo Maddux-555 Central Ave, LLC Debtor-In-Possession 62 I. D. SUMMARY SCHEDULE OF CASH ENDING BALANCES FOR THE PERIOD:2/10 (Provide a copy of monthly account statements for each of the below) CASE NO. ENTITY ACCOUNT NO. AMOUNT Merco Group-5707 S. Alameda, LLC Debtor-In-Possession Merco Group-620 Gladys Ave, LLC Debtor-In-Possession Meruelo Wall St, LLC Debtor-In-Possession Meruelo Wall St, LLC Debtor-In-Possession Meruelo Wall St, LLC Debtor-In-Possession Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession 788 South Alameda, LLC Debtor-In-Possession 788 South Alameda, LLC Debtor-In-Possession Merco Group-801 E. 7th St, LLC Debtor-In-Possession Meruelo Maddux-817-825 S. Hill St, LLC Debtor-In-Possession 905 8th St, LLC Debtor-In-Possession Meruelo Maddux-915-949 S. Hill St, LLC Debtor-In-Possession Alameda Produce Market, LLC Debtor-In-Possession Alameda Produce Market, LLC Debtor-In-Possession Alameda Produce Market, LLC Debtor-In-Possession Meruelo Baldwin Park, LLC Debtor-In-Possession Merco Group-Ceres St Produce, LLC Debtor-In-Possession Meruelo Maddux Construction, Inc. Debtor-In-Possession Merco Group-Little J, LLC Debtor-In-Possession Meruelo Maddux-Mission Blvd, LLC Debtor-In-Possession Merco Group, LLC Debtor-In-Possession 13358, 13376 Meruelo Farms, LLC Debtor-In-Possession 13358, 13376 Meruelo Farms, LLC Debtor-In-Possession Merco Group, LLC Debtor-In-Possession Meruelo Maddux Management, LLC Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession Meruelo Maddux-3rd & Omar St, LLC Debtor-In-Possession Merco Group-Overland Terminal, LLC Debtor-In-Possession Santa Fe Commerce Center, Inc. Debtor-In-Possession Santa Fe & Washington Market, LLC Debtor-In-Possession Merco Group-Southpark, LLC Debtor-In-Possession MMP Ventures, LLC Debtor-In-Possession Wall St Market, LLC Debtor-In-Possession Meruelo Maddux-Mission Blvd, LLC Debtor-In-Possession Mission Blvd Meruelo Maddux Properties, L.P. Debtor-In-Possession 001-623532 Meruelo Maddux Properties, L.P. Debtor-In-Possession Santa Fe Commerce Center, Inc. Debtor-In-Possession Meruelo Wall St, LLC Debtor-In-Possession Santa Fe Commerce Center, Inc. Debtor-In-Possession Alameda Produce Market, LLC Debtor-In-Possession Santa Fe Commerce Center, Inc. Debtor-In-Possession Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession 2640 Washington Blvd, LLC Debtor-In-Possession Merco Group-146 E. Front St, LLC Debtor-In-Possession Merco Group-2001-2021 West Mission Blvd, LLC Debtor-In-Possession Meruelo Maddux Properties, L.P. Debtor-In-Possession Santa Fe & Washington Market, LLC Debtor-In-Possession 071-3632651 Santa Fe & Washington Market, LLC Debtor-In-Possession 037-8289482 Meruelo Maddux Props-760 S. Hill St, LLC Debtor-In-Possession TOTAL Note:We do not have petty cash accounts. 63 IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE *Accounts Payable Accounts Receivable Post-Petition Pre-Petition Post-Petition 30 days or less 31 - 60 days 61 - 90 days 91 - 120 days Over 120 days TOTAL: V. INSURANCE COVERAGE Waived by Ms. Maria Marquez. See Insurance Schedule previously provided Name of Carrier Amount of Coverage Policy Expiration Date Premium Paid Through (Date) General Liability Worker's Compensation Casualty Vehicle Others: VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 12/31/2009 Wall St Market, LLC 01/28/2010 0 12/31/2009 Merco Group-Southpark, LLC 01/28/2010 0 12/31/2009 Santa Fe & Washington Market, LLC 01/28/2010 0 12/31/2009 Santa Fe Commerce Center, Inc. 01/28/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/28/2010 0 12/31/2009 Meruelo Maddux-3rd & Omar St, LLC 01/28/2010 0 12/31/2009 MMP Ventures, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Properties, Inc. 01/28/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/28/2010 0 12/31/2009 Meruelo Maddux Management, LLC 01/28/2010 0 12/31/2009 13358, 13376 Meruelo Farms, LLC 01/28/2010 0 12/31/2009 13358, 13376 Meruelo Farms, LLC 01/28/2010 0 12/31/2009 Merco Group, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux-Mission Blvd, LLC 01/28/2010 0 12/31/2009 Merco Group-Little J, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Construction, Inc. 01/28/2010 0 12/31/2009 Merco Group-Ceres St Produce, LLC 01/28/2010 0 64 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 12/31/2009 Meruelo Baldwin Park, LLC 01/28/2010 0 12/31/2009 Alameda Produce Market, LLC 01/28/2010 0 12/31/2009 Merco Group-4th St Center, LLC 01/28/2010 0 12/31/2009 MMP-12385 San Fernanando Road, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/28/2010 0 12/31/2009 Merco Group-3185 E. Washington Blvd, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Props-2951 Lenwood Road, LLC 01/28/2010 0 12/31/2009 2640 Washington Blvd, LLC 01/28/2010 0 12/31/2009 Merco Group-2529 Santa Fe Ave, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux-2415 E. Washington Blvd., LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Props-2131 Humboldt St, LLC 01/28/2010 0 12/31/2009 Merco Group-2001-2021 West Mission Blvd, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Props-1919 Vineburn St, LLC 01/28/2010 0 12/31/2009 Merco Group-1500 Griffith Ave, LLC 01/28/2010 0 12/31/2009 Merco Group-1308 S. Orchard, LLC 01/28/2010 0 12/31/2009 Merco Group-1211 E. Washington Blvd, LLC 01/28/2010 0 12/31/2009 Meruelo Maddux Props-1060 N. Vignes, LLC 01/28/2010 0 12/31/2009 MMP-1009 North Citrus Ave, Covina, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-1000 E. Cesar Chavez, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-915-949 S. Hill St, LLC 01/26/2010 0 12/31/2009 905 8th St, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-817-825 S. Hill St, LLC 01/26/2010 0 12/31/2009 Merco Group-801 E. 7th St, LLC 01/26/2010 0 12/31/2009 788 South Alameda, LLC 01/26/2010 0 12/31/2009 Meruelo Wall St, LLC 01/26/2010 0 12/31/2009 Merco Group-620 Gladys Ave, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/26/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/26/2010 0 12/31/2009 Merco Group-425 West 11th St, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-420 Boyd St, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-336 W. 11th St, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux Props-306-330 N. Ave 21, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux-230 W. Ave 26, LLC 01/26/2010 0 12/31/2009 Merco Group-146 E. Front St, LLC 01/26/2010 0 12/31/2009 Meruelo Maddux Properties, L.P. 01/26/2010 0 12/31/2009 Merco Group-5707 S. Alameda, LLC 01/26/2010 0 09/30/2009 Meruelo Maddux Properties, L.P. 10/23/2009 0 65 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 09/30/2009 Meruelo Maddux Properties, L.P. 10/23/2009 0 09/30/2009 Meruelo Maddux Properties, L.P. 10/23/2009 0 09/30/2009 Merco Group-620 Gladys Ave, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-555 Central Ave, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-500 Mateo St, LLC 10/22/2009 0 09/30/2009 Merco Group-425 West 11th St, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-420 Boyd St, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-336 W. 11th St, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Props-306-330 N. Ave 21, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-230 W. Ave 26, LLC 10/22/2009 0 09/30/2009 Merco Group-5707 S. Alameda, LLC 10/22/2009 0 09/30/2009 Meruelo Wall St, LLC 10/22/2009 0 09/30/2009 788 South Alameda, LLC 10/22/2009 0 09/30/2009 Wall St Market, LLC 10/22/2009 0 09/30/2009 Merco Group-Southpark, LLC 10/22/2009 0 09/30/2009 Santa Fe & Washington Market, LLC 10/22/2009 0 09/30/2009 Santa Fe Commerce Center, Inc. 10/22/2009 0 09/30/2009 Merco Group-Overland Terminal, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-3rd & Omar St, LLC 10/22/2009 0 09/30/2009 MMP Ventures, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Properties, Inc. 10/22/2009 0 09/30/2009 Meruelo Maddux Properties, L.P. 10/22/2009 0 09/30/2009 Meruelo Maddux Management, LLC 10/22/2009 0 09/30/2009 13358, 13376 Meruelo Farms, LLC 10/22/2009 0 09/30/2009 13358, 13376 Meruelo Farms, LLC 10/22/2009 0 09/30/2009 Merco Group, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-Mission Blvd, LLC 10/22/2009 0 09/30/2009 Merco Group-Little J, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Construction, Inc. 10/22/2009 0 09/30/2009 Merco Group-Ceres St Produce, LLC 10/22/2009 0 09/30/2009 Meruelo Baldwin Park, LLC 10/22/2009 0 09/30/2009 Alameda Produce Market, LLC 10/22/2009 0 09/30/2009 Merco Group-4th St Center, LLC 10/22/2009 0 09/30/2009 MMP-12385 San Fernanando Road, LLC 10/22/2009 0 09/30/2009 Merco Group-3185 E. Washington Blvd, LLC 10/22/2009 0 66 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 09/30/2009 Meruelo Maddux Props-2951 Lenwood Road, LLC 10/22/2009 0 09/30/2009 2640 Washington Blvd, LLC 10/22/2009 0 09/30/2009 Merco Group-2529 Santa Fe Ave, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-2415 E. Washington Blvd., LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Props-2131 Humboldt St, LLC 10/22/2009 0 09/30/2009 Merco Group-2001-2021 West Mission Blvd, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Props-1919 Vineburn St, LLC 10/22/2009 0 09/30/2009 Merco Group-1500 Griffith Ave, LLC 10/22/2009 0 09/30/2009 Merco Group-1308 S. Orchard, LLC 10/22/2009 0 09/30/2009 Merco Group-1211 E. Washington Blvd, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux Props-1060 N. Vignes, LLC 10/22/2009 0 09/30/2009 MMP-1009 North Citrus Ave, Covina, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-1000 E. Cesar Chavez, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-915-949 S. Hill St, LLC 10/22/2009 0 09/30/2009 905 8th St, LLC 10/22/2009 0 09/30/2009 Meruelo Maddux-817-825 S. Hill St, LLC 10/22/2009 0 09/30/2009 Merco Group-801 E. 7th St, LLC 10/22/2009 0 06/30/2009 Merco Group-5707 S. Alameda, LLC 07/24/2009 0 06/30/2009 Merco Group-2040 Camfield Ave, LLC 07/24/2009 0 06/30/2009 Merco Group-Overland Terminal, LLC 07/24/2009 0 06/30/2009 Merco Group-Southpark, LLC 07/24/2009 0 06/30/2009 Merco Group, LLC 07/24/2009 0 06/30/2009 Merco Group-Little J, LLC 07/24/2009 0 06/30/2009 Merco Group-2529 Santa Fe Ave, LLC 07/24/2009 0 06/30/2009 Merco Group-2001-2021 West Mission Blvd, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-336 W. 11th St, LLC 07/24/2009 0 06/30/2009 Merco Group-620 Gladys Ave, LLC 07/24/2009 0 06/30/2009 Merco Group-425 West 11th St, LLC 07/24/2009 0 06/30/2009 Merco Group-4th St Center, LLC 07/24/2009 0 06/30/2009 Merco Group-1500 Griffith Ave, LLC 07/24/2009 0 06/30/2009 2640 Washington Blvd, LLC 07/24/2009 0 06/30/2009 905 8th St, LLC 07/24/2009 0 06/30/2009 788 South Alameda, LLC 07/24/2009 0 06/30/2009 Alameda Produce Market, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-1000 E. Cesar Chavez, LLC 07/24/2009 0 67 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 06/30/2009 MMP Ventures, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-817-825 S. Hill St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Management, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-230 W. Ave 26, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Construction, Inc. 07/24/2009 0 06/30/2009 Meruelo Maddux Properties, L.P. 07/24/2009 0 06/30/2009 Meruelo Baldwin Park, LLC 07/24/2009 0 06/30/2009 Merco Group-Ceres St Produce, LLC 07/24/2009 0 06/30/2009 Merco Group-1308 S. Orchard, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-2951 Lenwood Road, LLC 07/24/2009 0 06/30/2009 Merco Group-1211 E. Washington Blvd, LLC 07/24/2009 0 06/30/2009 Merco Group-146 E. Front St, LLC 07/24/2009 0 06/30/2009 Santa Fe & Washington Market, LLC 07/24/2009 0 06/30/2009 Merco Group-801 E. 7th St, LLC 07/24/2009 0 06/30/2009 Wall St Market, LLC 07/24/2009 0 06/30/2009 13358, 13376 Meruelo Farms, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-1060 N. Vignes, LLC 07/24/2009 0 06/30/2009 Merco Group-3185 E. Washington Blvd, LLC 07/24/2009 0 06/30/2009 MMP-1009 North Citrus Ave, Covina, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-2131 Humboldt St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-306-330 N. Ave 21, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-Mission Blvd, LLC 07/24/2009 0 06/30/2009 Santa Fe Commerce Center, Inc. 07/24/2009 0 06/30/2009 Meruelo Maddux-5500 Flotilla St, LLC 07/24/2009 0 06/30/2009 Meruelo Wall St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-2415 E. Washington Blvd., LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-1919 Vineburn St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Props-760 S. Hill St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-915-949 S. Hill St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-500 Mateo St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-420 Boyd St, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-3rd & Omar St, LLC 07/24/2009 0 06/30/2009 13358, 13376 Meruelo Farms, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux Properties, Inc. 07/24/2009 0 06/30/2009 MMP-12385 San Fernanando Road, LLC 07/24/2009 0 06/30/2009 Meruelo Maddux-555 Central Ave, LLC 07/24/2009 0 03/31/2009 Merco Group-2040 Camfield Ave, LLC 05/28/2009 0 03/31/2009 13358, 13376 Meruelo Farms, LLC 04/30/2009 0 03/31/2009 Meruelo Maddux Props-1060 N. Vignes, LLC 04/27/2009 0 03/31/2009 MMP-1009 North Citrus Ave, Covina, LLC 04/27/2009 0 68 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Quarterly Period Ending (Date) Case # Entity Total Disbursements Quarterly Fees Date Paid Amount Paid Quarterly Fees Still Owing 03/31/2009 Meruelo Maddux Props-1919 Vineburn St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Props-306-330 N. Ave 21, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Props-760 S. Hill St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Props-2131 Humboldt St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Props-2951 Lenwood Road, LLC 04/27/2009 0 03/31/2009 MMP-12385 San Fernanando Road, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-336 W. 11th St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-420 Boyd St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Construction, Inc. 04/27/2009 0 03/31/2009 Meruelo Maddux Management, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-500 Mateo St, LLC 04/27/2009 0 03/31/2009 Wall St Market, LLC 04/27/2009 0 03/31/2009 Santa Fe & Washington Market, LLC 04/27/2009 0 03/31/2009 Merco Group-146 E. Front St, LLC 04/27/2009 0 03/31/2009 Merco Group-5707 S. Alameda, LLC 04/27/2009 0 03/31/2009 Merco Group-1308 S. Orchard, LLC 04/27/2009 0 03/31/2009 Alameda Produce Market, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-817-825 S. Hill St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-1000 E. Cesar Chavez, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-Mission Blvd, LLC 04/27/2009 0 03/31/2009 Merco Group-1211 E. Washington Blvd, LLC 04/27/2009 0 03/31/2009 Meruelo Wall St, LLC 04/27/2009 0 03/31/2009 Meruelo Baldwin Park, LLC 04/27/2009 0 03/31/2009 Merco Group-Ceres St Produce, LLC 04/27/2009 0 03/31/2009 Santa Fe Commerce Center, Inc. 04/27/2009 0 03/31/2009 Meruelo Maddux-230 W. Ave 26, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-2415 E. Washington Blvd., LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Properties, Inc. 04/27/2009 0 03/31/2009 Meruelo Maddux-915-949 S. Hill St, LLC 04/27/2009 0 03/31/2009 Merco Group-3185 E. Washington Blvd, LLC 04/27/2009 0 03/31/2009 Merco Group-1500 Griffith Ave, LLC 04/27/2009 0 03/31/2009 2640 Washington Blvd, LLC 04/27/2009 0 03/31/2009 905 8th St, LLC 04/27/2009 0 03/31/2009 788 South Alameda, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Properties, L.P. 04/27/2009 0 03/31/2009 MMP Ventures, LLC 04/27/2009 0 03/31/2009 Merco Group-4th St Center, LLC 04/27/2009 0 03/31/2009 Merco Group-425 West 11th St, LLC 04/27/2009 0 03/31/2009 Merco Group-620 Gladys Ave, LLC 04/27/2009 0 03/31/2009 Merco Group-Southpark, LLC 04/27/2009 0 03/31/2009 Merco Group-2529 Santa Fe Ave, LLC 04/27/2009 0 03/31/2009 Merco Group-Little J, LLC 04/27/2009 0 03/31/2009 Merco Group, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Properties, L.P. 04/27/2009 0 03/31/2009 13358, 13376 Meruelo Farms, LLC 04/27/2009 0 03/31/2009 Merco Group-801 E. 7th St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux Properties, L.P. 04/27/2009 0 03/31/2009 Meruelo Maddux-5500 Flotilla St, LLC 04/27/2009 0 03/31/2009 Meruelo Maddux-3rd & Omar St, LLC 04/27/2009 0 03/31/2009 Merco Group-2001-2021 West Mission Blvd, LLC 04/27/2009 0 * Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court.Post-Petition Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report 69 VII. SCHEDULE OF COMPENSATION PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation *Authorized Gross Compensation Gross Compensation Paid During the Month Beckemeyer, Lynn 7/15/2009 Regular Base Salary Echemendia, Miguel 7/15/2009 Regular Base Salary Maddux, John 7/15/2009 Regular Base Salary Meruelo, Richard 7/15/2009 Regular Base Salary Murray, Andrew 7/15/2009 Regular Base Salary Nielson, Todd 7/15/2009 Regular Base Salary Skaggs, Fred 7/15/2009 Regular Base Salary Murray, Andrew 7/15/2009 Regular Base Salary III. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation Description Amount Paid During the Month Maddux, John 7/15/2009 Auto allowance Meruelo, Richard 7/15/2009 Auto allowance * Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month) 70 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Meruelo Farms, LLC 13358 / National Cold Storage, LLC 13376 1500 Griffith Avenue, LLC 13398 2951 Lenwood Road, LLC 13383 2001-2021 West Mission Blvd, LLC 13403 Meruelo Maddux Mission Blvd, LLC 13369 760 Hill Steeet, LLC 13363 REVENUE Rental Income - - - Management Fees - Other Income - TOTAL REVENUE - - - OPERATING EXPENSES Direct Corporate Property Management Payroll - Insiders - Property Administration - Cleaning - 42 General Building - Insurance Repairs and Maintenance - - - Real Property Taxes Security - - Utilities - - Depreciation and Amortization - Stock Compensation - General and Administrative Misc Operating Expense TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES NET INCOME/(LOSS) 71 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 3185 Washington Blvd, LLC Wall Street Market, LLC 13377 2640 Washington Blvd, LLC 13397 1009 North Citrus Avenue 13372 146 East Front Street, LLC 13380 12385 San Fernando Road, LLC 13338 REVENUE Rental Income - Management Fees - Other Income - TOTAL REVENUE - OPERATING EXPENSES Direct Corporate Property Management - - Payroll - Insiders - Property Administration - Cleaning - General Building - Insurance - - 62 Repairs and Maintenance - Real Property Taxes - - Security - Utilities - Depreciation and Amortization - Stock Compensation - General and Administrative - - Misc Operating Expense TOTAL OPERATING EXPENSES - - Net Income/(Loss) from Operations - - NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) - 72 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Merco Group, LLC 13406 Meruelo Baldwin Park, LLC 13386 Meruelo Wall Street, LLC 13366 5707 S. Alameda, LLC 13381 1060 N. Vignes, LLC 13374 1211 Washington Blvd, LLC 13382 REVENUE Rental Income - Management Fees - Other Income - TOTAL REVENUE - OPERATING EXPENSES Direct Corporate Property Management Payroll - Insiders - Property Administration 9 - Cleaning - General Building - Insurance 32 Repairs and Maintenance - Real Property Taxes Security - Utilities - 54 Depreciation and Amortization - - Stock Compensation - General and Administrative Misc Operating Expense TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income 11 - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME 11 - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - - - NET INCOME/(LOSS) 73 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 4th Street Center, LLC 13399 425 West 11th Street, LLC 13400 620 Gladys Avenue, LLC 13401 801 E. 7th Street, LLC 13378 Ceres Street Produce, LLC 13385 Overland Terminal, LLC 13434 REVENUE Rental Income - - Management Fees - Other Income - TOTAL REVENUE - - OPERATING EXPENSES Direct Corporate Property Management - - Payroll - Insiders - Property Administration - - - Cleaning - General Building - 99 - Insurance 2 5 - Repairs and Maintenance - Real Property Taxes - Security - Utilities - Depreciation and Amortization - Stock Compensation - General and Administrative - Misc Operating Expense TOTAL OPERATING EXPENSES - Net Income/(Loss) from Operations - NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) - 74 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 1000 E. Cesar Chavez, LLC 13393 230 W. Avenue 26, LLC 13389 1919 Vineburn, LLC 13364 306-330 N. Avenue 21, LLC 13370 336 W. 11th Street, LLC 13402 500 Mateo Street, LLC 13361 REVENUE Rental Income - - Management Fees - Other Income - TOTAL REVENUE - - OPERATING EXPENSES Direct Corporate Property Management - Payroll - Insiders - Property Administration - - Cleaning - General Building 76 - Insurance 56 - Repairs and Maintenance - - - 13 - - Real Property Taxes - Security - Utilities - - - Depreciation and Amortization - - Stock Compensation - General and Administrative - Misc Operating Expense TOTAL OPERATING EXPENSES - Net Income/(Loss) from Operations - NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) - 75 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 420 Boyd Street, LLC 13360 3rd & Omar Street, LLC13359 2131 Humboldt Street, LLC 13371 2415 E. Washington Blvd, LLC 13365 915-949 Hill Street, LLC 13362 South Park, LLC 13407 REVENUE Rental Income Management Fees - Other Income - - - TOTAL REVENUE OPERATING EXPENSES Direct Corporate Property Management Payroll - Insiders - Property Administration 69 - - - Cleaning - General Building 92 - - - Insurance 13 Repairs and Maintenance - Real Property Taxes Security - Utilities - - 6 Depreciation and Amortization - - - Stock Compensation - General and Administrative Misc Operating Expense TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) 76 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Little J, LLC 13405 817-825 S. Hill Street, LLC 13391 788 South Alameda, LLC 13395 Alameda Square 13394 Seventh Street Produce Market 13394 Santa Fe Commerce Center, Inc. 13368 REVENUE Rental Income Management Fees - Other Income - TOTAL REVENUE OPERATING EXPENSES Direct Corporate Property Management Payroll - Insiders - Property Administration - Cleaning - - - General Building - - - Insurance Repairs and Maintenance - - - Real Property Taxes Security - - Utilities - Depreciation and Amortization - Stock Compensation - General and Administrative Misc Operating Expense TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations NON-OPERATING INCOME Interest Income - 80 Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - 80 NON-OPERATING EXPENSES Interest Expense - - - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - - NET INCOME/(LOSS) 77 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Santa Fe & Washington Market, LLC 13379 905 8th Street, LLC 13396 1308 S. Orchard, LLC 13384 Meruelo Maddux Construction, Inc. 13388 555 Central Avenue, LLC13439 MMP Ventures, LLC 13392 REVENUE Rental Income - Management Fees - Other Income - TOTAL REVENUE - OPERATING EXPENSES Direct Corporate Property Management - - - Payroll - Insiders - Property Administration - Cleaning 34 - General Building - Insurance 1 - - - Repairs and Maintenance 17 - Real Property Taxes - - - Security - Utilities - Depreciation and Amortization - Stock Compensation - General and Administrative - - - Misc Operating Expense TOTAL OPERATING EXPENSES - - - Net Income/(Loss) from Operations - - - NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) - - - 78 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Meruelo Maddux Properties, L.P. 13387 Meruelo Maddux Management, LLC 13390 2529 Santa Fe Avenue, LLC 13404 2040 Camfield Avenue, LLC 13375 Meruelo Maddux - 5500 Flotilla Street, LLC 13367 Meruelo Maddux Properties, Inc. 13356 REVENUE Rental Income - Management Fees - Other Income - TOTAL REVENUE - - - OPERATING EXPENSES Direct Corporate Property Management - - Payroll - Insiders - Property Administration - Cleaning - General Building - Insurance - - - Repairs and Maintenance - Real Property Taxes - Security - - - Utilities - Depreciation and Amortization - Stock Compensation - General and Administrative - - Misc Operating Expense TOTAL OPERATING EXPENSES - - Net Income/(Loss) from Operations - - NON-OPERATING INCOME Interest Income - - 74 94 Gain on Sale of Asset - Other TOTAL NON-OPERATING INCOME - - 74 94 NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - Provision (Benefit) for Income Taxes - Minority Interests - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) 74 79 Meruelo Maddux Properties, Inc. et. al. Combined Income Statement of Debtors-In-Possession ForFebruary 2010 Sub-Total Debtor Entities Eliminations Combined Debtor Entities REVENUE Rental Income Management Fees Other Income TOTAL REVENUE OPERATING EXPENSES Direct Corporate Property Management - - Payroll - Insiders Property Administration Cleaning General Building Insurance Repairs and Maintenance Real Property Taxes Security Utilities Depreciation and Amortization Stock Compensation General and Administrative Misc Operating Expense - - TOTAL OPERATING EXPENSES Net Income/(Loss) from Operations - NON-OPERATING INCOME Interest Income - Gain on Sale of Asset - - - Other - - TOTAL NON-OPERATING INCOME - NON-OPERATING EXPENSES Interest Expense - Legal and Professional - Impairment Loss on Real Estate - - - Provision (Benefit) for Income Taxes - - - Minority Interests - - - TOTAL NON-OPERATING EXPENSES - NET INCOME/(LOSS) - 80 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Meruelo Farms, LLC 13358 / National Cold Storage, LLC 13376 1500 Griffith Avenue, LLC 13398 2951 Lenwood Road, LLC 13383 2001-2021 West Mission Blvd, LLC (Pomona East) 13403 Meruelo Maddux Mission Blvd, LLC (Pomona West) 13369 760 Hill Steeet, LLC 13363 ASSETS Current Assets Unrestricted Cash - - Restricted Cash - Accounts Receivable - - - Notes Receivable - Prepaid Expenses - Total Current Assets Investment in Real Estate Accumulated Depreciation - Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 81 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 3185 Washington Blvd, LLC Wall Street Market, LLC 13377 2640 Washington Blvd, LLC 13397 1009 North Citrus Avenue 13372 146 East Front Street, LLC 13380 12385 San Fernando Road, LLC 13338 ASSETS Current Assets Unrestricted Cash - - - Restricted Cash - Accounts Receivable - Notes Receivable - Prepaid Expenses - Total Current Assets - - Investment in Real Estate - - Accumulated Depreciation - Net Investment in Real Estate - - Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - - - Taxes Payable - - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities - - Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities - Other Total Pre-Petition Liabilities - TOTAL LIABILITIES - MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 82 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Merco Group, LLC 13406 Meruelo Baldwin Park, LLC 13386 Meruelo Wall Street, LLC 13366 5707 S. Alameda, LLC 13381 1060 N. Vignes, LLC 13374 1211 Washington Blvd, LLC 13382 ASSETS Current Assets Unrestricted Cash - Restricted Cash - Accounts Receivable - Notes Receivable - Prepaid Expenses - Total Current Assets Investment in Real Estate Accumulated Depreciation - - Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - Taxes Payable Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 83 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 4th Street Center, LLC 13399 425 West 11th Street, LLC 13400 620 Gladys Avenue, LLC 13401 801 E. 7th Street, LLC 13378 Ceres Street Produce, LLC 13385 Overland Terminal, LLC 13434 ASSETS Current Assets Unrestricted Cash - Restricted Cash - Accounts Receivable - - - Notes Receivable - Prepaid Expenses - Total Current Assets - - - Investment in Real Estate - Accumulated Depreciation - Net Investment in Real Estate - Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - - Taxes Payable - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities - Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 84 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 1000 E. Cesar Chavez, LLC 13393 230 W. Avenue 26, LLC 13389 1919 Vineburn, LLC 13364 306-330 N. Avenue 21, LLC 13370 336 W. 11th Street, LLC 13402 500 Mateo Street, LLC 13361 ASSETS Current Assets Unrestricted Cash - - - Restricted Cash - Accounts Receivable - - - Notes Receivable - Prepaid Expenses - Total Current Assets - - - Investment in Real Estate - Accumulated Depreciation - - Net Investment in Real Estate - Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - - - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - - Taxes Payable - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities - Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 85 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 420 Boyd Street, LLC 13360 3rd & Omar Street, LLC13359 2131 Humboldt Street, LLC 13371 2415 E. Washington Blvd, LLC 13365 915-949 Hill Street, LLC 13362 South Park, LLC 13407 ASSETS Current Assets Unrestricted Cash - - Restricted Cash - Accounts Receivable Notes Receivable - Prepaid Expenses - Total Current Assets Investment in Real Estate Accumulated Depreciation - - - Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets - - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 86 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Little J, LLC 13405 817-825 S. Hill Street, LLC 13391 788 South Alameda, LLC 13395 Alameda Square 13394 Seventh Street Produce Market 13394 Santa Fe Commerce Center, Inc. 13368 ASSETS Current Assets Unrestricted Cash - Restricted Cash - Accounts Receivable - Notes Receivable - Prepaid Expenses - Total Current Assets - Investment in Real Estate Accumulated Depreciation - Net Investment in Real Estate Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - - - Priority Liabilities Unsecured Liabilities Other Total Pre-Petition Liabilities TOTAL LIABILITIES MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 87 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Santa Fe & Washington Market, LLC 13379 905 8th Street, LLC 13396 1308 S. Orchard, LLC 13384 Meruelo Maddux Construction, Inc. 13388 555 Central Avenue, LLC13439 MMP Ventures, LLC 13392 ASSETS Current Assets Unrestricted Cash - Restricted Cash - Accounts Receivable - Notes Receivable - Prepaid Expenses - Total Current Assets - Investment in Real Estate - - - Accumulated Depreciation - Net Investment in Real Estate - - - Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders Other Assets 50 - - - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - Taxes Payable - - - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities - - - Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities - - Other Total Pre-Petition Liabilities - - TOTAL LIABILITIES - - MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 88 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Meruelo Maddux Properties, L.P. 13387 Meruelo Maddux Management, LLC 13390 2529 Santa Fe Avenue, LLC 13404 2040 Camfield Avenue, LLC 13375 Meruelo Maddux - 5500 Flotilla Street, LLC 13367 Meruelo Maddux Properties, Inc. 13356 ASSETS Current Assets Unrestricted Cash Restricted Cash - Accounts Receivable - - - Notes Receivable - Prepaid Expenses - Total Current Assets Investment in Real Estate - Accumulated Depreciation - Net Investment in Real Estate - Other Assets (Net of Amoritization) Due to Affiliates, Net - Due from Insiders Other Assets - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable - - Taxes Payable - Notes Payable Professional Fees - Secured Debt Other - Total Post-Petition Liabilities - - Pre-Petition Liabilities Secured Liabilities - Priority Liabilities Unsecured Liabilities - 0 Other Total Pre-Petition Liabilities - 0 TOTAL LIABILITIES - 0 MINORITY INTEREST - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity Post-Petition Profit/(Loss) Direct Charges to Equity TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 89 Meruelo Maddux Properties, Inc. et. al. Combined Balance Sheet of Debtors-In-Possession As of February 28, 2010 Sub-total Debtor Entities Eliminations Combined Debtor Entities ASSETS Current Assets Unrestricted Cash Restricted Cash - Accounts Receivable - Notes Receivable Prepaid Expenses - Total Current Assets Investment in Real Estate - Accumulated Depreciation - Net Investment in Real Estate - Other Assets (Net of Amoritization) Due to Affiliates, Net Due from Insiders 0 0 Other Assets - Total Other Assets TOTAL ASSETS LIABILITIES Post-Petition Liabilities Accounts Payable Taxes Payable - Notes Payable Professional Fees - - - Secured Debt - - Other - - - Total Post-Petition Liabilities Pre-Petition Liabilities Secured Liabilities - Priority Liabilities - - Unsecured Liabilities - Other - - Total Pre-Petition Liabilities - TOTAL LIABILITIES MINORITY INTEREST - - - STOCKHOLDERS' EQUITY Pre-Petition Stockholders' Equity - Post-Petition Profit/(Loss) Direct Charges to Equity - - TOTAL STOCKHOLDERS' EQUITY - TOTAL LIABILITIES & STOCKHOLDERS' EQUITY 90 Meruelo Maddux Properties, Inc. et. al. February's Report XI. QUESTIONNAIRE No Yes 1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court?If "Yes", explain below: X No Yes 2. Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals, or other insiders without appropriate authorization?If "Yes", explain below: X 3. State what progress was made during the reporting period toward filing a plan of reorganization: On February 27, 2010, the Debtors filed their First Amended Joint Chapter 11 Plan of Meruelo Maddux Properties, Inc., et al. ("Amended Plan") and First Amended Disclosure Statement ("Amended Disclosure Statement").A hearing on the approval of the Amended Disclosure Statement is scheduled for March 19, 2010. During the subject period, the Debtors also filed a number of motions and other pleadings with the Court (generally in chronological order), including but not limited to: 1) The Debtors filed their motion to determine the allowed amounts of certain claims of the County of Los Angeles for purposes of treatment under a plan of reorganization and for voting on acceptance of such a plan.The Debtors also filed a reply to the County's opposition to the motion. 2) The Debtors filed a supplemental opposition to the motion for relief from the automatic stay filed by PNL Pomona, LP.A continued hearing on the motion was held on February 17, 2010.The Court denied the motion by its order entered March 8, 2010. 3) The Debtors filed a motion to settle the claim of Dorothy A. Goulden as Trustee of the Merle and Dorothy Goulden Intervivos Trust Dated December 4, 1987.The motion was unopposed, and the Court entered an order granting the motion on March 1, 2010. 4) The Debtors filed their motion to approve a settlement with City National Bank, successor in interest to Imperial National Bank, and an ex parte application to shorten the time for the hearing.The hearing was held on February 24, 2010, and the motion was granted in a subsequent period. 5) The Debtors filed supplemental declarations in connection with retaining DAUM Commercial Real Estate Services as real estate brokers to list three properties for sale. 6) The Debtors' general bankruptcy counsel, committee's counsel, DLA Piper, and FTI filed their monthly statements for payment of fees and reimbursement of expenses. 7) The Debtors filed a reply in support of their motion for authority to use certain insurance proceeds to demolish a building located on real property owned by one of the Debtors. 8) The Debtors filed a supplemental designation of the record on appeal with respect to the appeal filed by the County of Los Angeles Tax Collector. 9) The Debtors filed their monthly operating report for the month ending January 31, 2010. 10) The Debtors filed a notice of non-opposition to the motion for relief from the automatic stay filed by the City of Pomona to pursue an action in a non-bankruptcy forum against one of the Debtors. 4. Describe potential future developments which may have a significant impact on the case: Future developments which may have a significant impact on these cases include: 1) the outcome of the continued hearing to approve the Debtors' Disclosure Statement; 2) the outcome of the continued hearing on the motion for a further extension of exclusivity; and 3) the results of the Debtors' continued efforts to reach settlements with various creditors in these cases. 5. Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period. None No Yes 6. Did you receive any exempt income this month, which is not set forth in the operating report?If "Yes", please set forth the amounts and sources of the income below. X I, Richard Meruelo, Chief Executive Officer, declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the information contained herein is true and complete to the best of my knowledge. Date: March 18, 2010 By: /s/ Richard Meruelo Richard Meruelo Principal for Debtor-in-Possession
